EXHIBIT 10.2
     
 
364-DAY CREDIT AGREEMENT
dated as of
December 23, 2010
among
AMERICAN INTERNATIONAL GROUP, INC.,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
BANK OF AMERICA, N.A.
and
CITIBANK, N.A.,
as Co-Syndication Agents
 
BARCLAYS BANK PLC,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
NOMURA INTERNATIONAL PLC,
THE ROYAL BANK OF SCOTLAND PLC,
UBS SECURITIES LLC
and
WELLS FARGO BANK, N.A.
as Co-Documentation Agents
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    22  
SECTION 1.03. Accounting Terms and Determinations
    23  
 
       
ARTICLE II THE CREDITS
    23  
SECTION 2.01. Commitments
    23  
SECTION 2.02. Loans and Borrowings
    24  
SECTION 2.03. Requests for Borrowings
    25  
SECTION 2.04. Funding of Borrowings
    25  
SECTION 2.05. Interest Elections
    26  
SECTION 2.06. Termination and Reduction of Commitments
    27  
SECTION 2.07. Repayment of Loans; Evidence of Debt
    28  
SECTION 2.08. Prepayment of Loans
    29  
SECTION 2.09. Fees
    29  
SECTION 2.10. Interest
    30  
SECTION 2.11. Alternate Rate of Interest
    31  
SECTION 2.12. Increased Costs
    31  
SECTION 2.13. Break Funding Payments
    32  
SECTION 2.14. Taxes
    33  
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    36  
SECTION 2.16. Mitigation Obligations; Replacement of Lenders
    38  
SECTION 2.17. Increase in Commitments
    39  
SECTION 2.18. Defaulting Lenders
    40  
SECTION 2.19. Designation of Subsidiary Borrowers
    40  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    42  
SECTION 3.01. Organization; Powers
    42  
SECTION 3.02. Authorization; Enforceability
    42  
SECTION 3.03. Governmental Authorizations
    42  
SECTION 3.04. No Contravention
    42  
SECTION 3.05. Financial Statements; No Material Adverse Change
    43  
SECTION 3.06. Properties
    43  
SECTION 3.07. Litigation and Environmental Matters
    43  
SECTION 3.08. Compliance with Laws
    44  
SECTION 3.09. No Default
    44  
SECTION 3.10. Investment Company Status
    44  
SECTION 3.11. Taxes
    44  
SECTION 3.12. ERISA
    44  
SECTION 3.13. Disclosure
    45  
SECTION 3.14. Margin Regulations
    45  
SECTION 3.15. Certain Representations by Subsidiary Borrowers
    45  
SECTION 3.16. Sanctioned Persons
    45  

- i -



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IV CONDITIONS
    46  
SECTION 4.01. Effective Date
    46  
SECTION 4.02. Closing Date
    47  
SECTION 4.03. Each Credit Event
    49  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    49  
SECTION 5.01. Financial Statements and Other Information
    50  
SECTION 5.02. Notices of Material Events
    51  
SECTION 5.03. Existence; Conduct of Business
    52  
SECTION 5.04. Payment of Obligations
    52  
SECTION 5.05. Maintenance of Properties
    52  
SECTION 5.06. Books and Records
    52  
SECTION 5.07. Inspection Rights
    52  
SECTION 5.08. Compliance with Laws and Contractual Obligations
    53  
SECTION 5.09. Insurance
    53  
SECTION 5.10. Use of Proceeds
    53  
 
       
ARTICLE VI NEGATIVE COVENANTS
    53  
SECTION 6.01. Priority Indebtedness
    53  
SECTION 6.02. Liens
    56  
SECTION 6.03. Fundamental Changes
    58  
SECTION 6.04. Lines of Business
    58  
SECTION 6.05. Dispositions
    58  
SECTION 6.06. Transactions with Affiliates
    59  
SECTION 6.07. Certain Restrictive Agreements
    59  
SECTION 6.08. Fiscal Year
    60  
SECTION 6.09. Financial Covenants
    60  
 
       
ARTICLE VII EVENTS OF DEFAULT
    60  
 
       
ARTICLE VIII ADMINISTRATIVE AGENT
    63  
 
       
ARTICLE IX MISCELLANEOUS
    66  
SECTION 9.01. Notices
    66  
SECTION 9.02. Waivers; Amendments
    66  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    67  
SECTION 9.04. Successors and Assigns
    69  
SECTION 9.05. Survival
    72  
SECTION 9.06. Counterparts; Integration; Effectiveness
    72  
SECTION 9.07. Severability
    72  
SECTION 9.08. Payments Set Aside
    73  
SECTION 9.09. Right of Setoff
    73  
SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process
    73  
SECTION 9.11. WAIVER OF JURY TRIAL
    74  
SECTION 9.12. Headings
    74  
SECTION 9.13. Confidentiality
    74  
SECTION 9.14. USA PATRIOT Act
    76  

- ii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.15. No Advisory or Fiduciary Relationships
    76  
 
       
ARTICLE X GUARANTEE
    76  
SECTION 10.01. Guarantee
    76  
SECTION 10.02. Obligations Unconditional
    77  
SECTION 10.03. Reinstatement
    77  
SECTION 10.04. Subrogation
    78  
SECTION 10.05. Remedies
    78  
SECTION 10.06. Continuing Guarantee
    78  

- iii -



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
SCHEDULE 2.01
  Commitments
SCHEDULE 2.01A
  Existing Operating Indebtedness
SCHEDULE 4.02(f)
  Index Debt Ratings
SCHEDULE 9.01
  Notice Information
 
   
EXHIBITS
   
 
   
EXHIBIT A
  Form of Assignment and Assumption
EXHIBIT B-1
  Form of Subsidiary Borrower Designation
EXHIBIT B-2
  Form of Subsidiary Borrower Termination Notice
EXHIBIT C
  Form of Promissory Note
EXHIBIT D
  Forms of U.S. Tax Certificates

- iv -



--------------------------------------------------------------------------------



 



          364-DAY CREDIT AGREEMENT dated as of December 23, 2010 among AMERICAN
INTERNATIONAL GROUP, INC., the SUBSIDIARY BORROWERS party hereto, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
          The Company has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein. The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder.
          “Administrative Agent’s Office” means the Administrative Agent’s
address as set forth on Schedule 9.01, or such other address as the
Administrative Agent may from time to time notify the Company and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified; provided that neither Federal Reserve Bank of New York nor United
States Department of the Treasury shall be deemed to be an Affiliate of any Loan
Party for purposes of this Agreement.
          “Agents” means each of the Administrative Agent and the Syndication
Agents.
          “Agreement Value” means, for each Swap Contract, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements and netting amounts arising out of intercompany Swap Contracts) that
the Company or any Subsidiary would be required to pay if such Swap Contract
were terminated on such date.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 2 -

          “AIG FP” means AIG Financial Products Corp.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate
for a one month Interest Period (the “Relevant LIBO Rate”) on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for avoidance of doubt, the Relevant LIBO Rate for any day
shall be based on the rate appearing on Reuters Page LIBOR01 (or on any
successor or substitute page thereof, or any successor service, providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Relevant
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Relevant LIBO
Rate, respectively.
          “Applicable Fee Rate” means, for any day, a percentage per annum
determined by reference to the Index Debt Ratings applicable on such day as set
forth below:

              Applicable     Ticking Fee Rate/ Commitment Index Debt Ratings  
Fee Rate
Category 1
≥ AA- / Aa3
    0.125 %
Category 2
A+ / A1
    0.15 %
Category 3
A / A2
    0.20 %
Category 4
A- / A3
    0.25 %
Category 5
BBB+ / Baa1
    0.30 %
Category 6
≤ BBB / Baa2
or unrated
    0.40 %

Initially, commencing on the Effective Date the Applicable Fee Rate shall be
deemed to be in Category 4 above. Thereafter, each change in the Applicable Fee
Rate resulting from a publicly announced change in the Index Debt Ratings shall
be effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 3 -

          “Applicable Rate” means, for any day, a per annum percentage equal to:
(a) (subject to the proviso at the end of this definition), (i) with respect to
any ABR Loan, the applicable Credit Default Swap Spread minus 1.00% (provided
that such percentage for purposes of this clause (a)(i) shall in no event be
less than 0%) and (ii) with respect to any Eurodollar Loan, the applicable
Credit Default Swap Spread; and (b) with respect to ticking fees or commitment
fees pursuant to Section 2.09(a) or (b), respectively, the Applicable Fee Rate;
provided that, for any day from and after the Commitment Termination Date with
respect to Loans that are converted to term loans pursuant to Section 2.01(b),
the applicable Credit Default Swap Spread for any Type of Loan shall be equal to
the applicable Maximum CDS Spread.
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender as assignor and an assignee (with the consent of each Person
whose consent is required by Section 9.04(b)), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Assuming Lender” has the meaning assigned to such term in
Section 2.17.
          “Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Commitment Termination Date and the
date of termination of the Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.
          “Borrower” means any of the Company and the Subsidiary Borrowers, as
the context may require, and “Borrowers” means all of the foregoing. References
herein to the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 4 -

“applicable Borrower” with respect to any Borrowing or Loan shall refer to that
Borrower to which such Loan or Borrowing is (or is to be, as applicable) made by
the Lenders.
          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
          “Borrowing Request” means a request by a Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which banks in New York City are authorized or required by Law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Catastrophe Bond” means any note, bond or other instrument of
Indebtedness or any Swap Contract or other similar agreement which has a
catastrophe, weather or other risk feature linked to payments thereunder.
          “CDS Spread Determination Date” means (a) with respect to any
Eurodollar Loan, the date which is two Business Days prior to the first day of
the Interest Period for such Eurodollar Loan, and, for such Eurodollar Loans
with an Interest Period longer than three months, at the end of each successive
three-month period after the first day of such Interest Period, and (b) with
respect to any ABR Loan, on the Closing Date and the last Business Day of each
calendar quarter, commencing with the calendar quarter in which the Closing Date
occurs.
          A “Change in Control” shall be deemed to have occurred if (a) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934 as in effect on the date hereof), other than Federal Reserve Bank of
New York and United States Department of the Treasury (the “Permitted
Investors”), shall own, directly or indirectly, beneficially or of record,
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Company; (b) a
majority of the seats (other than vacant seats) on the board of directors of the
Company shall at any time be occupied by persons who were not (i) nominated by
the board of directors of the Company, (ii) appointed by directors so nominated
or (iii) elected with the favorable vote of the Permitted Investors; or (c) any
change in control (or similar event, however denominated) with respect to the
Company shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which the Company or any Subsidiary is a
party, which event enables or permits the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 5 -

to cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.
          “Change in Law” means (a) the adoption of any Law after the date of
this Agreement, (b) any change in any Law or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.12(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
          “Chartis Letter of Credit Agreement” means the Letter of Credit and
Reimbursement Agreement dated as of the date hereof among Chartis Inc., the
lenders party thereto and JPMCB, as administrative agent thereunder, and certain
other parties thereto.
          “Closing Date” has the meaning assigned to such term in Section 4.02.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.06, (b) increased from time to time pursuant to Section 2.17 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption (or, in the
case of any Assuming Lender, the agreement entered into by such Assuming Lender
under Section 2.17) pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,500,000,000 as of the Effective Date.
          “Commitment Increase” has the meaning assigned to such term in
Section 2.17.
          “Commitment Increase Date” has the meaning assigned to such term in
Section 2.17.
          “Commitment Termination Date” means the date that is 364 days after
the Closing Date (or if such date is not a Business Day, the immediately
preceding Business Day).
          “Company” means American International Group, Inc., a Delaware
corporation.
          “Compensation Period” has the meaning assigned to such term in
Section 2.04(b).
          “Consolidated Net Worth” means, at any date, the total shareholders’
equity of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 6 -

provided that there shall be excluded from “Consolidated Net Worth”
(a) accumulated other comprehensive income (or loss), (b) all noncontrolling
interests (as determined in accordance with the Statement of Financial
Accounting Standards No. 160, entitled “Noncontrolling Interests in Consolidated
Financial Statements”) and (c) amortization of prepaid commitment fees in
respect of the FRBNY Credit Agreement.
          “Consolidated Total Capitalization” means, at any date, the sum of
(a) Consolidated Total Debt plus (b) Consolidated Net Worth.
          “Consolidated Total Debt” means, at any date, without duplication, the
sum of (a) the aggregate amount of all Indebtedness of the Company and its
Subsidiaries (excluding (i) all Operating Indebtedness of the Company and its
Subsidiaries and (ii) all Indebtedness of International Lease Finance
Corporation, American General Finance, Inc. and their respective subsidiaries;
provided that, with respect to clause (ii) above, neither the Company nor any
other Subsidiary shall provide any credit support of any kind with respect to
such Indebtedness) plus (b) the aggregate amount of Hybrid Securities,
determined on a consolidated basis in accordance with GAAP.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Default Swap Spread” mean, at any time with respect to any
Loan as at any CDS Spread Determination Date, the Company’s one-year credit
default swap mid-rate spread as provided by Markit Group, Ltd. (“Markit”) to the
Administrative Agent after the close of business on the Business Day immediately
preceding such CDS Spread Determination Date; provided that the Credit Default
Swap Spread with respect to any Loan to any Borrower shall not be (a) less than
the “Minimum CDS Spread” (as determined below in this definition) (the “Minimum
CDS Spread”) or (b) greater than the “Maximum CDS Spread” (as determined below
in this definition) (the “Maximum CDS Spread”). If for any reason the Credit
Default Swap Spread is not available or is not provided by Markit to the
Administrative Agent by 11:00 a.m. New York City time on any date of
determination of the Credit Default Swap Spread, the Company and the Lenders
shall negotiate in good faith, for a period of up to 30 days thereafter (such
30-day period, the “Negotiation Period”), to agree on an alternative method for
establishing the Credit Default Swap Spread; provided that (i) the Credit
Default Swap Spread applicable to each CDS Spread Determination Date which falls
during the Negotiation Period shall be based upon the then most recently
available Credit Default Swap Spread and (ii) if no such alternative method is
agreed upon during the Negotiation Period, the Credit Default Swap Spread with
respect to any Loans shall be the Credit Default Swap Spread determined under
clause (i) above and increased by (A) 0.25% on the first Business Day following
the expiration of the Negotiation Period (the “Initial Rate Increase Date”) and
(B) an additional 0.25% on each succeeding 90-day anniversary of the Initial
Rate Increase Date (or if any such 90th day is not a
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 7 -

Business Day, on the immediately succeeding Business Day), in each case, so long
as the Credit Default Swap Spread remains unavailable or is not provided by
Markit and an alternative method for establishing the Credit Default Swap Spread
has not been agreed upon by the Company and the Lenders hereunder (provided that
the Credit Default Swap Spread determined under this clause (ii) shall in no
event be less than the Minimum CDS Spread or greater than the Maximum CDS
Spread). For purposes of this definition, “Minimum CDS Spread” and the “Maximum
CDS Spread” means, for any day, the applicable percentage per annum set forth
below under the caption “Minimum CDS Spread” or “Maximum CDS Spread”,
respectively, determined by reference to the Index Debt Ratings applicable on
such day:

                  Index Debt Ratings   Minimum CDS Spread   Maximum CDS Spread
Category 1
≥ AA- / Aa3
    0.75 %     3.25 %
Category 2
A+ / A1
    1.00 %     3.50 %
Category 3
A / A2
    1.25 %     3.75 %
Category 4
A- / A3
    1.50 %     4.00 %
Category 5
BBB+ / Baa1
    2.00 %     4.25 %
Category 6
≤ BBB / Baa2
or unrated
    2.50 %     4.50 %

          “Default” means any event or condition which constitutes an Event of
Default or which, upon notice, lapse of time or both, would constitute an Event
of Default.
          “Default Rate” means a rate per annum equal to 2.00% plus the
Alternate Base Rate as in effect from time to time plus the Applicable Rate
applicable to ABR Loans; provided that, with respect to principal of any
Eurodollar Loan that shall become due (whether at stated maturity, by
acceleration, by prepayment or otherwise) on a day other than the last day of
the Interest Period therefor, the “Default Rate” shall be a rate per annum equal
to, for the period from and including such due date to but excluding the last
day of such Interest Period, 2.00% plus the interest rate for such Eurodollar
Loan as provided in Section 2.10(b) and, thereafter, the rate provided for above
in this definition.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to the Administrative Agent or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, (x) such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or (y) such failure has been
satisfied, (b) has notified the Company or the Administrative Agent in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 8 -

determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to confirm in writing in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt by the Administrative Agent of
such confirmation) or (d) has become the subject of a Bankruptcy Event.
          “Department” means, with respect to any Insurance Subsidiary, the
Governmental Authority of such Insurance Subsidiary’s jurisdiction of domicile
with which such Insurance Subsidiary is required to file its annual statutory
financial statement (including any jurisdiction of domicile deemed to be such by
virtue of a “commercially domiciled” or similar standard).
          “Designated Subsidiaries” means, without duplication, (a) AIG FP,
Chartis Inc., Chartis International, LLC, Chartis Overseas Limited, Chartis
U.S., Inc., National Union Fire Insurance Company of Pittsburgh, Pa., American
Home Assurance Company, AIG Life Holdings (US), Inc., Western National Life
Insurance Company, American General Life Insurance Company, SAFG Retirement
Services, Inc., and SunAmerica Life Insurance Company; (b) any Subsidiary that
has total assets in excess of 10% of the consolidated total assets of the
Company and its Subsidiaries (based upon and as of the date of delivery of the
most recent consolidated balance sheet of the Company furnished pursuant to
Section 3.05(a) or 5.01); (c) any Subsidiary formed or organized after the
Effective Date that owns, directly or indirectly, greater than 10% of the Equity
Interests in any other Designated Subsidiary; and (d) each Subsidiary Borrower
(so long as it remains a Subsidiary Borrower hereunder).
          “Disclosed Matters” means any matters disclosed in any Form 10-Q or
Form 8-K filed by the Company with the SEC during the period from and including
January 1, 2010 to and including November 5, 2010.
          “Disclosed Tax Matters” means any matters relating to taxes set forth
or accounted for in the “Federal Income Taxes” or “Income Taxes” notes, as
applicable, to the Company’s consolidated financial statements in any Form 10-Q
or 10-K filed by the Company with the SEC during the period from and including
January 1, 2008 to and including November 5, 2010.
          “Disposition” means the sale, transfer, license, sublicense, lease,
sublease or other disposition (including any sale and leaseback transaction and
any sale of Equity Interests) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 9 -

in each case other than solely for Capital Stock in such Person that does not
constitute Disqualified Stock and cash in lieu of fractional shares of such
Capital Stock and at any time on or prior to the first anniversary of the
Commitment Termination Date, or (b) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest referred to in clause (a) above (other than solely for Capital
Stock in such Person that do not constitute Disqualified Stock and cash in lieu
of fractional shares of such Capital Stock), in each case at any time prior to
the first anniversary of the Commitment Termination Date; provided, however,
that Capital Stock in any Person that would not constitute Disqualified Stock
but for terms thereof giving holders thereof the right to require such Person to
redeem or purchase such Capital Stock upon the occurrence of a disposition or a
change of control shall not constitute Disqualified Stock if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Obligations that are accrued and payable.
          “Dollars” or “$” refers to lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any jurisdiction of the United States, any State
thereof or the District of Columbia.
          “Effective Date” has the meaning assigned to such term in
Section 4.01.
          “Environmental Laws” means all federal, state, local, municipal and
foreign Laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, injunctions, permits, directives, orders (including
consent orders), and legally binding requirements of any Governmental Authority,
in each case concerning the protection of the environment, natural resources,
human health and safety as it relates to any Hazardous Materials or the
presence, Release of, or exposure to, Hazardous Materials, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling, disposal or handling of, or the arrangement for such activities with
respect to, Hazardous Materials, in each case not relating to or arising out of
the insurance or reinsurance activities of the Company or the Subsidiaries.
          “Environmental Liability” means all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
(a) actual or alleged compliance or noncompliance with any Environmental Law,
(b) the generation, manufacture, processing, distribution, use, handling,
transport, storage, treatment, recycling or disposal of, or the arrangement for
such activities with respect to, any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which a
liability or obligation is assumed or imposed with respect to any of the
foregoing. Liabilities of the type described above arising out of the obligation
of any Insurance Subsidiary with respect to its insurance operations shall not
constitute “Environmental Liabilities” hereunder.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 10 -

interests in any Person, and any option, warrant or other right entitling the
holder thereof to purchase or otherwise acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived), (b) any
failure by any Plan to satisfy the minimum funding standard (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived, (c) the determination that any Plan is in “at-risk
status” (within the meaning of Section 430 of the Code and Section 303 of ERISA,
(d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (e) the incurrence by the Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the Company or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Company
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the requirement that a Plan provide a
security pursuant to Section 436(f)(i) of the Code, (h) the receipt by the
Company or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Company or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, (i) the Company or any
of the Subsidiaries engaging in a “prohibited transaction” with respect to a
plan for which the Company or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Company or any such Subsidiary could otherwise be liable, (j) any other event or
condition with respect to a Plan or Multiemployer Plan that could reasonably be
expected to result in liability of the Company or any Subsidiary under Title IV
of ERISA or (k) any Foreign Benefit Event.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to any payment made by any
Borrower, any of the following Taxes imposed on or with respect to the
Recipient: (a) Other Connection Taxes; (b) Taxes attributable to such
Recipient’s failure or inability to comply with Section 2.14(f); and (c) U.S.
Federal withholding Taxes from a Law in effect (including FATCA) on the date on
which (i) such Recipient acquires directly or indirectly its applicable
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 11 -

ownership interest in the Loans, participations therein or Commitment (other
than a Recipient acquiring its applicable ownership interest pursuant to
Section 2.16(b)) or (ii) such Recipient changes its lending office, except in
each case to the extent that, pursuant to Section 2.14, amounts with respect to
such taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a Recipient with respect to its applicable ownership
interest in the Loans or Commitment or to such Recipient immediately before it
changed its lending office.
          “FATCA” means Sections 1471 through 1474 of the Code and any
regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
          “Foreign Benefit Event” means, with respect to any Foreign Pension
Plan, (a) the existence of unfunded liabilities in excess of the amount
permitted under any applicable Law or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, (b) the failure to make
the required contributions or payments, under any applicable Law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
a Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Company or any Subsidiary under
applicable Law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Law and that could reasonably be expected to result in the incurrence
of any liability by the Company or any of the Subsidiaries, or the imposition on
the Company or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Law.
          “Foreign Pension Plan” means any benefit plan maintained outside of
the U.S. primarily for the benefit of employees working outside the U.S. that
under applicable Law is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.
          “FRBNY Credit Agreement” means the Credit Agreement dated as of
September 22, 2008 between the Company and Federal Reserve Bank of New York, as
amended.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 12 -

          “Fund” means any investment vehicle managed by the Company or an
Affiliate of the Company and created in the ordinary course of the Company’s
asset management business or tax credit investment business for the purpose of
selling and/or holding, directly or indirectly, Equity Interests in such
investment vehicle to third parties.
          “GAAP” means United States generally accepted accounting principles
applied on a consistent basis.
          “GIC” means a guaranteed investment contract or funding agreement or
other similar agreement issued by the Company or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.
          “Governmental Authority” means any federal, state, local, municipal or
foreign court or governmental agency, authority, instrumentality, regulatory
body (including any board of insurance, insurance department or insurance
commissioner), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
          “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
          “Hazardous Materials” means any pollutant, contaminant, waste or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, including petroleum, its derivatives, by-products
and other hydrocarbons, coal ash, radon gas, asbestos, asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorohydrocarbons, and any substance, waste or material regulated under
any Environmental Law.
          “Hybrid Securities” means (a) the Company’s 6.25% Series A-1 Junior
Subordinated Debentures, 5.75% Series A-2 Junior Subordinated Debentures, 4.875%
Series A-3 Junior Subordinated Debentures, 6.45% Series A-4 Junior Subordinated
Debentures, 7.70% Series A-5 Junior Subordinated Debentures, 8.175% Series A-6
Junior Subordinated Debentures, 8.00% Series A-7 Junior Subordinated Debentures
and 8.625% Series A-8 Junior
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 13 -

Subordinated Debentures and (b) any similar junior subordinated debt or trust
preferred securities issued by the Company or any of its Subsidiaries after the
Effective Date that receive equivalent hybrid equity treatment from S&P and
Moody’s.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.17.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (provided that, for purposes of this clause (e), if such Person has
not assumed or otherwise become personally liable for any such Indebtedness, the
amount of the Indebtedness of such Person in connection therewith shall be
limited to the lesser of (i) the fair market value of such property and (ii) the
amount of Indebtedness secured by such Lien), (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all Synthetic Lease Obligations of such Person, (i) all obligations of such
Person as an account party in respect of letters of credit, (j) all obligations
of such Person in respect of bankers’ acceptances and (k) all obligations of
such person in respect of Disqualified Stock. Indebtedness shall not include:
(i) any obligation of any Person to make any payment, hold funds or securities
or to segregate funds or securities for the benefit of one or more third parties
pursuant to any surety or fidelity bond, any insurance or reinsurance contract
or program, any distribution agreement, any program administrator agreement,
managing general agency agreement, third party administrator agreement, claims
services agreement or similar insurance services agreement, or any annuity
contract, variable annuity contract or other similar agreement or instrument
(including GICs and financial guarantees), including any policyholder account,
arising in the ordinary course of any such Person’s business; (ii) all other
liabilities (or guarantees thereof) of any Person arising in the ordinary course
of any such Person’s business as an insurance company, reinsurance company
(including GICs), agency, producer or claims services company or as a provider
of financial or investment services (including GICs); (iii) obligations of any
Person under Swap Contracts; (iv) obligations of any Person under or arising out
of any employee benefit plan, employment contract or other similar arrangement;
(v) obligations of any Person under any severance or termination of employment
agreement or plan; (vi) obligations of any Person in respect of the sponsorship
of Catastrophe Bonds transactions; (vii) utilizing proceeds from the disposition
of properties (or interests therein) generating tax credits to secure guarantee
obligations to third party investors in tax credit Funds, or providing
guarantees to third-party investors in tax credit Funds to protect against
recapture of previously-allocated tax credits occurring after the disposition of
such properties (or interests therein); (viii) obligations of the Company or any
of its Subsidiaries incurred pursuant to the Recapitalization Documents or in
connection with the transactions contemplated thereby; or (ix) Indebtedness of
Subsidiaries that are held for sale (and accounted for as such under GAAP) as of
the Effective Date. The Indebtedness of any Person shall include the
Indebtedness of any partnership (other than Indebtedness that is nonrecourse to
such Person) in which such Person is a general partner.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 14 -

          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Borrower under any Loan
Document and (b) Other Taxes. For avoidance of doubt, Indemnified Taxes does not
include Taxes imposed by applicable Law on a distribution or similar payment
made by a Lender to a Person that is an owner of such Lender with respect to its
ownership interest in such Lender and distributions and similar payments made by
such owners to their owner.
          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Company that is not guaranteed by any other Person or
subject to any other credit enhancement.
          “Index Debt Rating” means, as of any date of determination, the rating
as determined by S&P or Moody’s of the Index Debt; provided that (a) if either
Moody’s or S&P shall not have in effect an Index Debt Rating (other than by
reason of the circumstances referred to in the penultimate sentence of this
definition), then such rating agency shall be deemed to have established an
Index Debt Rating in Category 6 of the relevant pricing grids set forth in the
definition of “Applicable Fee Rate” and “Credit Default Swap Spread” (each, a
“pricing grid”); (b) if the Index Debt Rating established or deemed to have been
established by Moody’s and S&P shall fall within different rating levels (and,
for purposes hereof, a rating level shall be the comparable rating level for the
Moody’s rating and the S&P’s rating (i.e., ratings of A-/A3 are the same rating
level)), the Applicable Fee Rate, the Minimum CDS Spread and the Maximum CDS
Spread shall be based on the higher of the two ratings, provided that if one of
the two ratings is two or more rating levels lower than the other, the
Applicable Fee Rate, the Minimum CDS Spread and the Maximum CDS Spread shall be
determined by reference to the rating level next above that of the lower of the
two ratings; and (c) if the Index Debt Rating established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Administrative Agent and the Lenders pursuant to Section 5.02 or
otherwise. Each change in the Applicable Fee Rate, the Minimum CDS Spread and
the Maximum CDS Spread resulting from a publicly announced change in the Index
Debt Ratings shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Fee Rate, the Minimum CDS
Spread and the Maximum CDS Spread shall be determined by reference to the
ratings most recently in effect prior to such change or cessation. At any time
an Event of Default has occurred and is continuing, the Applicable Fee Rate, the
Minimum CDS Spread and the Maximum CDS Spread shall be deemed to be in Category
6 of the relevant pricing grids (as defined above in this definition).
          “Insurance Subsidiary” means any Subsidiary that is required to be
licensed as an insurer or reinsurer.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 15 -

          “Interest Election Request” means a request by a Borrower to convert
or continue a Borrowing in accordance with Section 2.05.
          “Interest Payment Date” means (a) with respect to any ABR Loan, each
Quarterly Payment Date and (b) with respect to any Eurodollar Loan, the last day
of each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of any Interest Period that is more than three months long,
each day prior to the last day of such Interest Period that occurs at intervals
of three months after the first day of such Interest Period.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “IRS” means the United States Internal Revenue Service.
          “Joint Lead Arrangers” means the Joint Lead Arrangers and Joint
Bookrunners listed on the cover page of this Agreement.
          “JPMCB” means JPMorgan Chase Bank, N.A.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an instrument executed by such Person pursuant to Section 2.17,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Page LIBOR01 (or on any successor
or substitute page thereof, or any successor service, providing quotations of
interest rates applicable to Dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 16 -

Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means, collectively, this Agreement, the promissory
notes (if any) executed and delivered pursuant to Section 2.07(e) and each
Subsidiary Borrower Designation.
          “Loan Parties” means, collectively, the Company and the Subsidiary
Borrowers.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to Section 2.01 (including any such loans converted into term loans pursuant to
Section 2.01(b)).
          “Margin Stock” means “margin stock” within the meaning of Regulations
T, U and X of the Board.
          “Material Adverse Change” means a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform its obligations under the Loan Documents or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Indebtedness of a Subsidiary of the type permitted under Section 6.01(h)), or
obligations in respect of one or more Swap Contracts, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$500,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Swap Contract at any time shall be the Agreement Value of such Swap Contract at
such time.
          “Material Subsidiaries” means, without duplication, (a) any Designated
Subsidiary; (b) any Subsidiary that has total assets in excess of 2% of the
consolidated total assets of the Company and its Subsidiaries (based upon and as
of the date of delivery of the most recent consolidated balance sheet of the
Company furnished pursuant to Section 3.05(a) or 5.01); and (c) any Subsidiary
that owns, directly or indirectly, greater than 10% of the Equity Interests in
any other Material Subsidiary; provided that, notwithstanding the foregoing, so
long as Fuji Fire & Marine Insurance Company, Limited (“Fuji Fire & Marine”)
shall not be a wholly-owned
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 17 -

Subsidiary of the Company, neither Fuji Fire & Marine nor any of its
Subsidiaries shall be considered a Material Subsidiary.
          “Maximum CDS Spread” has the meaning assigned to such term in the
definition of “Credit Default Swap Spread”.
          “Minimum CDS Spread” has the meaning assigned to such term in the
definition of “Credit Default Swap Spread”.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “NAIC” means the National Association of Insurance Commissioners or
any successor thereto, or in the absence of the National Association of
Insurance Commissioners or such successor, any other association, agency or
other organization performing advisory, coordination or other like functions
among insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Company and the other Loan Parties
arising under any Loan Document or otherwise with respect to any Loans
(including with respect to principal, interest, fees and other amounts payable
by the Loan Parties thereunder), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company, any other Loan Party or any
Affiliate thereof of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization naming such Person as the debtor in
such case, proceeding or action, regardless of whether such interest and fees
are allowed claims in such proceeding.
          “OFAC” has the meaning assigned to such term in Section 3.16.
          “Operating Indebtedness” of any Person means, at any date, without
duplication, any Indebtedness of such Person (a) in respect of AXXX, XXX and
other similar life reserve requirements, (b) incurred in connection with
repurchase agreements and securities lending, (c) to the extent the proceeds of
which are used directly or indirectly (including for the purpose of funding
portfolios that are used to fund trusts in order) to support AXXX, XXX and other
similar life reserves, (d) to the extent the proceeds of which are used to fund
discrete customer-related assets or pools of assets (and related hedge
instruments and capital) that are at least notionally segregated from other
assets and have sufficient cash flow to pay principal and interest thereof, with
insignificant risk of other assets of such Person being called upon to make such
principal and interest payments, (e) incurred as operating leverage and existing
as of September 30, 2010 and set forth in Schedule 2.01A (and any extensions,
renewals, exchanges or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 18 -

increased, unless otherwise permitted under another clause of this definition)
or (f) incurred after September 30, 2010 that is excluded entirely from
financial leverage by both S&P and Moody’s in their evaluation of such Person.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection solely arising
from such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, or sold or assigned an interest in any Loan Document). For avoidance
of doubt, branch profit taxes shall be treated as Other Connection Taxes.
          “Other Credit Agreement” means the Three-Year Credit Agreement dated
as of the date hereof between the Company, the subsidiary borrowers party
thereto, certain lenders party thereto and JPMCB, as administrative agent
thereunder.
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes or Taxes imposed with
respect to an assignment or participation.
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Person” means any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 19 -

          “Potential Divestitures” means the potential divestitures by the
Company and its Subsidiaries identified in the letter delivered by the Company
in connection with this Agreement to the Administrative Agent and the Lenders on
or prior to the Effective Date.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Priority Indebtedness” means (a) all Indebtedness of the Company that
is secured by a Lien on any property or asset of the Company or its Subsidiaries
and (b) all Indebtedness of the Material Subsidiaries.
          “Quarterly Payment Date” means the last Business Day of each of March,
June, September and December in each year.
          “Recapitalization Documents” means the Master Transaction Agreement
dated as of December 8, 2010 among the Company, the SPVs, Federal Reserve Bank
of New York, United States Department of the Treasury and AIG Credit Facility
Trust (including all exhibits).
          “Recipient” means, as applicable, (a) the Administrative Agent and
(b) any Lender (and, in the case of a Lender that is classified as a partnership
for U.S. Federal tax purposes, a Person treated as a beneficial owner thereof
for U.S. Federal tax purposes).
          “Register” has the meaning assigned to such term in
Section 9.04(b)(iv).
          “Regulation D” means Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Reinsurance Agreements” means any agreement, contract, treaty,
certificate or other arrangement by which any Insurance Subsidiary agrees to
transfer or cede to another insurer that is not an Affiliate of the Company all
or part of the liability assumed or assets held by it under one or more
insurance, annuity, reinsurance or retrocession policies, agreements, contracts,
treaties, certificates or similar arrangements. Reinsurance Agreements shall
include, but not be limited to, any agreement, contract, treaty, certificate or
other arrangement that is treated as such by the applicable Department.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 20 -

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
attorneys, accountants and other professional advisors of such Person and of
such Person’s Affiliates.
          “Release” means any release, spill, emission, leaking, dumping,
pumping, emptying, escaping, injection, pouring, deposit, disposal, discharge,
dispersal, leaching or migration into or through the environment or within, at,
to, under, from or upon any building, structure, facility or fixture.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that the Revolving Credit Exposure and unused Commitment of any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
          “Responsible Officer” means any executive officer or Financial Officer
of the Company and any other officer or similar official thereof responsible for
the administration of the obligations of such Person in respect of this
Agreement.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate outstanding principal amount of such Lender’s Loans at such
time.
          “S&P” means Standard & Poor’s Ratings Group.
          “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar authority) in the domicile of such Insurance Subsidiary for the
preparation of annual statements and other financial reports of such Insurance
Subsidiary, which are applicable to the circumstances as of the date of filing
of such statement or report.
          “SEC” means the Securities and Exchange Commission, or any regulatory
body that succeeds to the functions thereof.
          “SPVs” has the meaning assigned to such term in Section 6.02(k).
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 21 -

          “subsidiary” means, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the ordinary voting power or more than
50% of the general partnership or managing limited liability company interests
(as applicable) are, at the time any determination is being made, owned,
Controlled or held directly or indirectly by such parent; provided that no Fund
shall be a “subsidiary” for the purpose hereof.
          “Subsidiary” means any direct or indirect subsidiary of the Company.
          “Subsidiary Borrower” mean each Subsidiary of the Company that shall
become a Subsidiary Borrower pursuant to Section 2.19, so long as such
Subsidiary shall remain a Subsidiary Borrower hereunder. As of the Effective
Date, there are no Subsidiary Borrowers party hereto.
          “Subsidiary Borrower Designation” means a Subsidiary Borrower
Designation entered into by the Company and the applicable Subsidiary of the
Company, pursuant to which such Subsidiary shall (subject to the terms and
conditions of Section 2.19) be designated as a Borrower hereunder, substantially
in the form of Exhibit B-1 or any other form approved by the Administrative
Agent.
          “Subsidiary Borrower Termination Notice” has the meaning assigned to
such term in Section 2.19(c).
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, emission rights, spot contracts, or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided that Swap Contracts shall not include (i) the stock
purchase contracts that constitute a component of the Hybrid Securities of the
Company and its Subsidiaries issued in the form of equity units and outstanding
as of the Effective Date, (ii) any right, option, warrant or other award made
under an employee benefit plan, employment contract or other similar arrangement
or (iii) any right, warrant or option or other convertible or exchangeable
security or other instrument issued by the Company or any Subsidiary or
Affiliate of the Company or any Subsidiary for capital raising purposes.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 22 -

          “Syndication Agents” means the Co-Syndication Agents listed on the
cover page of this Agreement.
          “Synthetic Lease” means, as to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
          “Synthetic Lease Obligations” means, as to any Person, an amount equal
to the capitalized amount of the remaining lease payments under any Synthetic
Lease that would appear on a balance sheet of such Person in accordance with
GAAP if such obligations were accounted for as Capital Lease Obligations.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.01(b).
          “Transactions” means the execution, delivery and performance by the
Loan Parties of the Loan Documents, the borrowing of Loans and the use of the
proceeds thereof.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “U.S.” or “United States” means the United States of America.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(D)(2).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means each Loan Party and the Administrative
Agent.
          SECTION 1.02. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 23 -

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such Law and any reference to any Law or
regulation shall, unless otherwise specified, refer to such Law or regulation as
from time to time amended, supplemented or otherwise modified, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.03. Accounting Terms and Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments.
          (a) Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to one or more of the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow
Loans.
          (b) Term-Out Option. Notwithstanding anything to the contrary
contained in Section 2.07(a), the Company may, by notice to the Administrative
Agent not later than 11:00 a.m., New York City time, three Business Days prior
to the Commitment Termination Date, convert all or any portion of the Loans made
to the Company and/or any Subsidiary Borrower specified in such notice that are
outstanding on the Commitment Termination Date into term loans to the relevant
Borrower which shall mature, and be due and payable, on a date specified in
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 24 -

such notice which shall not be later than the first anniversary of the
Commitment Termination Date (or, if such date is not a Business Day, the
immediately preceding Business Day) (such maturity date, the “Term Loan Maturity
Date”) (which notice shall also contain such information with respect to such
Loans being so converted, including the Type of Loans and, if applicable, the
Interest Period, as reasonably required by the Administrative Agent); provided
that such conversion is subject to the satisfaction of the following conditions
on the Commitment Termination Date: (i) no Default shall have occurred and be
continuing; (ii) the representations and warranties of the Company and each
Subsidiary Borrower (if any) set forth in this Agreement and the other Loan
Documents (excluding those representations and warranties contained in
Section 3.05(b) (but only as to clauses (a) and (b) of the definition of
“Material Adverse Change”) and Section 3.07(a) and (c)) shall be true and
correct in all material respects (or, in the case of any such representations
and warranties qualified as to materiality, in all respects) on and as of the
date of such conversion (or, if any such representation or warranty is expressly
stated to have been made as of a specified date, as of such specified date);
(iii) the payment by the Company of the term-out fees pursuant to
Section 2.09(c); and (iv) the receipt by the Administrative Agent of a
certificate of a Responsible Officer stating that the conditions specified in
the foregoing clauses (i), (ii) and (iii) have been satisfied; and provided,
further, that, after giving effect to such conversion, the Lenders shall have no
further obligation to make Loans hereunder. Each Loan so converted shall bear
interest, until the payment in full thereof, at the rates that Loans of the same
Type bear pursuant to this Agreement and shall otherwise constitute a Loan for
all purposes of this Agreement.
          SECTION 2.02. Loans and Borrowings.
          (a) Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
          (b) Type of Loans. Subject to Section 2.11, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the applicable Borrower
may request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
          (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of the Interest Period for any Eurodollar Borrowing, such Borrowing
shall be in an aggregate amount of $10,000,000 or a larger multiple of
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount equal to $10,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 25 -

          (d) Limitations on Lengths of Interest Periods. Notwithstanding any
other provision of this Agreement, no Borrower shall be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if
the Interest Period requested therefor would end (i) after the Commitment
Termination Date or (ii) in the case of any Loans that are converted into term
loans pursuant to Section 2.01(b), after the Term Loan Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Borrowing, a
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower and
(if such Borrower is not the Company) the Company. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the identity of the applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period”; and
     (vi) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon (or, in the case of an ABR Borrowing, 2:00 p.m.),
New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 26 -

Borrower or the Company maintained with the Administrative Agent in New York
City and designated by such Borrower in the applicable Borrowing Request.
          (b) Presumption by Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent (the “Compensation Period”), at the greater of (i) the Federal Funds
Effective Rate from time to time in effect and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent, any Lender or any Borrower may have against any other
Lender as a result of any default by such Lender hereunder.
          SECTION 2.05. Interest Elections.
          (a) Elections by Borrowers for Borrowings. Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurodollar Borrowing, may elect
the Interest Period therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.
          (b) Notice of Elections. To make an election pursuant to this Section,
the applicable Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by such Borrower and (if such Borrower is not the Company) the Company.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 27 -

          (c) Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Notice by Administrative Agent to Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) Failure to Elect; Events of Default. If the applicable Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period therefor.
          SECTION 2.06. Termination and Reduction of Commitments.
          (a) Scheduled Termination. Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date. Unless the
Closing Date shall have occurred at or prior to 3:00 p.m., New York City time,
on March 31, 2011, this Agreement and the Commitments shall automatically
terminate at such time.
          (b) Voluntary Termination or Reduction. The Company may at any time
terminate the Commitments and this Agreement or from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is $10,000,000 or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 28 -

a larger multiple of $1,000,000 and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, the total Revolving Credit Exposures
would exceed the total Commitments. Notwithstanding the termination of the
Commitments, this Agreement shall not terminate, and the obligations of the Loan
Parties under this Agreement shall continue in full force and effect until such
time as all principal of or accrued interest on the Loans and all fees and other
amounts payable under this Agreement or any other Loan Document have been paid
in full.
          (c) Notice of Voluntary Termination or Reduction. The Company shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least two Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
          SECTION 2.07. Repayment of Loans; Evidence of Debt.
          (a) Repayment. Each Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans made to such Borrower (i) in the case of Loans to such
Borrower that are not converted to term loans pursuant to Section 2.01(b), on
the Commitment Termination Date and (ii) in the case of any Loans to such
Borrower that are converted to term loans pursuant to Section 2.01(b), on the
Term Loan Maturity Date.
          (b) Maintenance of Loan Accounts by Lenders. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower, including the amounts of principal and interest
payable and paid to such Lender by such Borrower from time to time hereunder.
          (c) Maintenance of Loan Accounts by Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made to a Borrower hereunder, the Type thereof and each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from any Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.
          (d) Effect of Entries. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 29 -

of the Borrowers to repay the Loans in accordance with the terms of this
Agreement. In the event of any conflict between the records of the
Administrative Agent and the records of a Lender, the records of the
Administrative Agent shall control absent manifest error.
          (e) Promissory Notes. Any Lender may request that Loans made by it to
any Borrower be evidenced by a promissory note. In such event, such Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit C or any other form approved by
the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
          SECTION 2.08. Prepayment of Loans.
          (a) Optional Prepayments. Each applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing made to such
Borrower in whole or in part, subject to the requirements of paragraph (b) of
this Section.
          (b) Notices, Etc. The applicable Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of any Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment (which shall be a Business Day) or (ii) in the case of prepayment of
any ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment (which shall be a Business Day). Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.06, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial optional prepayment of any Borrowing shall be
in an amount that would be permitted in the case of a Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10, together
with amounts, if any, payable pursuant to Section 2.13.
          SECTION 2.09. Fees.
          (a) Ticking Fees. The Company agrees to pay to the Administrative
Agent for account of each Lender a ticking fee, which shall accrue at a rate per
annum equal to the Applicable Rate on the amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the earlier of the date on which such Commitment terminates and the Closing
Date. Accrued ticking fees shall be payable on each Quarterly Payment Date and
on the earlier of the Closing Date and the date on which the Commitment
terminates, commencing on the first such date to occur after the Effective Date.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 30 -

          (b) Commitment Fees. The Company agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at a rate
per annum equal to the Applicable Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the earlier of the date such Commitment terminates or the
Commitment Termination Date. Accrued commitment fees shall be payable on each
Quarterly Payment Date and on the earlier of the date on which the Commitment
terminates and the Commitment Termination Date, commencing on the first such
date to occur after the Closing Date.
          (c) Term-Out Fees. In the event that the Company exercises the option
to convert Loans outstanding on the Commitment Termination Date into term loans
pursuant to Section 2.01(b), the Company agrees to pay to the Administrative
Agent for account of each Lender a term-out fee equal to 1.00% of the aggregate
principal amount of the Loans of such Lender that are so converted, payable on
the Commitment Termination Date.
          (d) Administrative Agent Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
          (e) Payment of Fees; Computation of Fees. All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, in the case of commitment, ticking or
term-out fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances. All fees payable under paragraph (a) or
(b) of this Section shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          SECTION 2.10. Interest.
          (a) ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.
          (b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
          (c) Default Interest. If any amount of principal of any Loan, interest
or any other amount payable by any Loan Party under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws. Without duplication of amounts
payable under the preceding sentence, while any Event of Default pursuant to
clause (g) or (h) of Article VII exists and, upon request by the Required
Lenders, while any other Event of Default exists, the applicable Borrower shall
pay interest on the principal amount of all outstanding Loans made to such
Borrower at a rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.
          (d) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 31 -

provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the Commitment
Termination Date or, in the case of any Loans that are converted to term loans
pursuant to Section 2.01(b), the Term Loan Maturity Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.
          (e) Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.11. Alternate Rate of Interest. If prior to the commencement
of the Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          SECTION 2.12. Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender; or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 32 -

     (iii) subject any Recipient to any Taxes (other than (A) FATCA,
(B) Indemnified Taxes and (C) Other Connection Taxes on gross or net income,
profits, franchise or revenues or taxes in lieu thereof (including value-added
or similar Taxes)) on its Loans (including principal amount thereof),
Commitments or other obligations hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lenders or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Company will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
          (c) Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Company shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.13. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 33 -

an Interest Period therefor as a result of a request by the Company pursuant to
Section 2.16, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for Dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and (if such Borrower is not the Company) the Company and shall be conclusive
absent manifest error. Such Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
          SECTION 2.14. Taxes.
          (a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any Law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable Law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.
          (b) Payment of Other Taxes by Loan Parties. Each Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (d) Indemnification by Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient for any Indemnified Taxes that are paid
or payable by such Recipient in connection with any Loan Document (including
amounts payable under this Section 2.14(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.14(d) shall be paid within 10 days
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 34 -

after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 2.14(d) on behalf of any of its beneficial owners, an
indemnity payment under this Section 2.14(d) shall be due only to the extent
that such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.
          (e) Indemnification by Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and the Loan Parties for any Excluded
Taxes, in each case attributable to such Lender that are paid or payable by the
Administrative Agent or the applicable Loan Party (as applicable) in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.14(e) shall be paid within 10 days after the
Administrative Agent or the applicable Loan Party (as applicable) delivers to
the applicable Lender a certificate stating the amount of Taxes or Excluded
Taxes so paid or payable by the Administrative Agent or the applicable Loan
Party (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time such Lender becomes a Lender hereunder or at
times prescribed by Law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by Law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding, unless a Change in Law prevents such Lender from legally being able
to complete, execute or deliver such form. In addition, any Lender, if requested
by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the Company or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Upon the reasonable request of the Company or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.14(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Company and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
          (ii) Without limiting the generality of the foregoing, if any Loan
Party is a U.S. Person, any Lender with respect to such Loan Party shall, if it
is legally eligible to do so,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 35 -

deliver to such Loan Party and the Administrative Agent (in such number of
copies reasonably requested by such Loan Party and the Administrative Agent) on
or prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:
          (A) in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
          (B) in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
          (C) in the case of a Non-U.S. Lender for whom payments under the Loan
Documents constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
          (D) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the applicable form attached
as part of Exhibit D (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
          (E) in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if such Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
          (F) any other form prescribed by Law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the applicable Loan Party or the
Administrative Agent to determine the amount of Tax (if any) required by Law to
be withheld.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 36 -

          (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by Law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
          (g) Treatment of Certain Refunds. If any Lender or the Administrative
Agent reasonably determines that it has received a refund, in cash or applied as
an offset against other cash tax liability, of any Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid pursuant
to this Section), such indemnified party shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any interest imposed by the relevant Governmental Authority) in the event such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(g), in
no event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this Section 2.14(g) to the extent such payment
would place such indemnified party in a less favorable position (on a net
after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.14(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
          SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Payments by Borrowers. Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except that payments pursuant to Sections 2.12, 2.13, 2.14 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 37 -

thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars.
          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Loan Party pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Loan Party in the amount of such participation.
          (d) Presumptions of Payment. Unless the Administrative Agent shall
have received notice (which notice shall be effective upon receipt) from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 38 -

          (e) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.
          SECTION 2.16. Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If (i) any Lender requests compensation
under Section 2.12, (ii) any Loan Party is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.14 or (iii) any Lender becomes a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse, all its interests, rights and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) such assignment
shall be effected in accordance with and subject to the restrictions contained
in Section 9.04 and such assignee (if not a Lender) shall have been approved by
the Administrative Agent (which approval shall not unreasonably be withheld),
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts), (C) with respect to an assignment as a result of
clause (iii) above, the assignment fee shall be paid to the Administrative Agent
by the Company and (D) in the case of any such assignment resulting from a claim
for compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 39 -

          SECTION 2.17. Increase in Commitments. The Company may, at any time
after the Closing Date by notice to the Administrative Agent, propose an
increase in the total Commitments hereunder (each such proposed increase being a
“Commitment Increase”) either by having a Lender increase its Commitment then in
effect (each an “Increasing Lender”) or by having a Person which is not then a
Lender become a party hereto as a Lender with a new Commitment hereunder (each
an “Assuming Lender”), in each case, with the approval of the Administrative
Agent (not to be unreasonably withheld). Such notice shall specify (i) the name
of each Increasing Lender and/or Assuming Lender, as applicable, (ii) the amount
of the Commitment Increase and the portion thereof being committed to by each
such Increasing Lender or Assuming Lender and (iii) the date on which such
Commitment Increase is to be effective (a “Commitment Increase Date”) (which
shall be a Business Day at least five Business Days after delivery of such
notice and 30 days prior to the Commitment Termination Date).
          Each Commitment Increase shall be subject to the following additional
conditions:
     (i) unless the Administrative Agent otherwise agrees, the Commitment of any
Assuming Lender as part of any Commitment Increase shall be in a minimum amount
of at least $25,000,000;
     (ii) unless the Administrative Agent otherwise agrees, each Commitment
Increase shall be in an amount of at least $25,000,000;
     (iii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $2,000,000,000;
     (iv) no Default has occurred and is continuing on the relevant Commitment
Increase Date or shall result from any Commitment Increase; and
     (v) the representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (or, in the case of such representations and warranties
qualified as to materiality, in all respects) on and as of the relevant
Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
          Each Commitment Increase (and the increase of the Commitment of each
Increasing Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom) shall become effective as of the relevant
Commitment Increase Date upon receipt by the Administrative Agent, on or prior
to 9:00 a.m., New York City time, on such Commitment Increase Date, of (a) a
certificate of a Responsible Officer stating that the conditions with respect to
such Commitment Increase under this Section have been satisfied and (b) an
agreement, in form and substance satisfactory to the Company and the
Administrative Agent, pursuant to which, effective as of such Commitment
Increase Date, each such Increasing Lender and/or such Assuming Lender, as
applicable, shall provide its Commitment (or an increase of its Commitment, as
applicable), duly executed by each such Lender and the Borrowers and
acknowledged by the Administrative Agent. Upon the Administrative Agent’s
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 40 -

receipt of a fully executed agreement from each such Increasing Lender and/or
Assuming Lender, together with such certificate of such Responsible Officer, the
Administrative Agent shall record the information contained in such agreement in
the Register and give prompt notice of the relevant Commitment Increase to the
Company and the Lenders (including, if applicable, each Assuming Lender). On
each Commitment Increase Date, if there are Loans then outstanding, each
applicable Borrower shall simultaneously (i) prepay in full the outstanding
Loans made to such Borrower immediately prior to giving effect to the relevant
Commitment Increase in accordance with Section 2.08 and (ii) at such Borrower’s
option in accordance with this Agreement, such Borrower may request to borrow
new Loans from all the Lenders (including, if applicable, any Assuming Lender)
such that, after giving effect thereto, the Loans are held ratably by the
Lenders in accordance with their respective Commitments (after giving effect to
such Commitment Increase).
          Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to agree to increase its Commitment hereunder and any election to
do so shall be in the sole discretion of such Lender.
          SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) fees shall cease to accrue on the unused amount of the Commitment of
such Defaulting Lender pursuant to Section 2.09(a) or (b), as applicable; and
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), except that (i) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (ii) any waiver, amendment or other modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. In the event that the Administrative Agent
and the Company each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans then outstanding of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage, whereupon such Lender shall no longer be a Defaulting Lender.
          SECTION 2.19. Designation of Subsidiary Borrowers. (a) Designation of
Subsidiary Borrowers. Subject to the terms and conditions of this Section, the
Company may, at any time or from time to time after the Closing Date upon not
less than 10 Business Days’ notice to the Administrative Agent (or such shorter
period which is acceptable to the Administrative Agent), designate a
wholly-owned, direct or indirect Domestic Subsidiary of the Company to become a
party to this Agreement as a Subsidiary Borrower; provided that each such
designation shall be subject to the prior approval of the Administrative Agent
(which approval shall not be unreasonably withheld). Upon receipt of such notice
under this Section, the Administrative Agent shall promptly notify each Lender
thereof. Upon such approval and the satisfaction of the conditions specified in
paragraph (b) of this Section, such Subsidiary shall become a party to this
Agreement as a Subsidiary Borrower hereunder and shall be entitled to borrow
Loans on and subject to the terms and conditions of this Agreement, and the
Administrative Agent shall
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 41 -

promptly notify the Lenders of the effectiveness of such designation. Following
the giving of any notice pursuant to this Section, if the designation of such
Subsidiary Borrower obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Company
shall, promptly upon the request of the Administrative Agent or any Lender,
supply such documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable Laws
and regulations.
          (b) Conditions Precedent to Designation. The designation by the
Company of any Subsidiary as a Subsidiary Borrower hereunder shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents (each of which shall be satisfactory to the
Administrative Agent in form and substance): (i) a Subsidiary Borrower
Designation, duly completed and executed by the Company and such Subsidiary,
delivered to the Administrative Agent at least 5 Business Days before the date
on which such Subsidiary is proposed to become a Subsidiary Borrower; (ii) a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and appropriately dated) of external or internal counsel to such Subsidiary
satisfactory to the Administrative Agent (and the Company and such Subsidiary
Borrower hereby, and by delivery of such Subsidiary Borrower Designation,
instruct such counsel to deliver such opinion to the Administrative Agent and
the Lenders), as to such matters as are consistent with the scope of the opinion
of counsel to the Company delivered pursuant to Section 4.02(j) and/or such
other matters as the Administrative Agent may reasonably request; and (iii) such
documents and certificates as the Administrative Agent may reasonably request in
connection therewith (including certified copies of the Organization Documents
of such Subsidiary and of resolutions of its board of directors or similar
governing body authorizing such Subsidiary becoming a Borrower hereunder, and of
all documents evidencing all other necessary corporate or other action required
with respect to such Subsidiary Borrower becoming party to this Agreement).
          (c) Termination of Subsidiary Borrower. So long as there shall be no
Loans outstanding to a Subsidiary Borrower or other amounts owing hereunder or
under the other Loan Documents by such Subsidiary Borrower (or any pending
Borrowing Request by such Subsidiary Borrower), the Company may elect to
terminate such Subsidiary Borrower as a Borrower hereunder by delivering to the
Administrative Agent a notice substantially in the form of Exhibit B-2 or any
other form approved by the Administrative Agent (each a “Subsidiary Borrower
Termination Notice”), duly completed and executed. Any Subsidiary Borrower
Termination Notice furnished hereunder shall be effective upon receipt thereof
by the Administrative Agent (which shall promptly so notify the Lenders),
whereupon all commitments of the Lenders to make Loans to such Subsidiary
Borrower and the rights of such Subsidiary Borrower to borrow hereunder shall
terminate and such Subsidiary Borrower shall immediately cease to be a Borrower
hereunder and a party hereto; provided that, notwithstanding anything herein to
the contrary, the delivery of a Subsidiary Borrower Termination Notice with
respect to any Subsidiary Borrower shall not terminate or discharge (i) any
obligation of such Subsidiary Borrower that remains unpaid at such time or
(ii) the obligations of the Company under Article X with respect to any such
unpaid obligations. Notwithstanding anything herein to the contrary, upon the
occurrence of any event described in clause (g) or (h) of Article VII with
respect to any
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 42 -

Subsidiary Borrower, or if at any time any Subsidiary Borrower shall cease to be
a wholly-owned, direct or indirect Domestic Subsidiary of the Company, (i) all
commitments of the Lenders to make Loans to such Subsidiary Borrower and the
rights of such Subsidiary Borrower to borrow hereunder shall automatically
terminate and such Subsidiary Borrower shall immediately cease to be a
Subsidiary Borrower hereunder and a party hereto and (ii) the principal amount
then outstanding of, and the accrued interest on, the Loans (if any) made to
such Subsidiary Borrower and all other amounts payable by such Subsidiary
Borrower hereunder (including any amounts payable under Section 2.13) and under
the other Loan Documents shall automatically become immediately due and payable,
in each case, without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by such Subsidiary Borrower and
the Company.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Company and (with respect to Section 3.15 only and to the extent
provided therein) each Subsidiary Borrower (if any) represents and warrants to
the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Company and its
Designated Subsidiaries (a) is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) above, to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Change.
          SECTION 3.02. Authorization; Enforceability. The execution, delivery
and performance by each Loan Party of each Loan Document to which it is a party
have been duly authorized by all necessary corporate or other organizational
action. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Authorizations. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
such as have been obtained or made and are in full force and effect.
          SECTION 3.04. No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party do not and will not (a) contravene the terms of any of such Loan Party’s
Organization Documents; (b) conflict
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 43 -

with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Loan Party is a party or affecting such Loan Party or the properties
of such Loan Party or any of its Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Loan Party or its property is subject; or (c) violate any Law, except, in the
case of clauses (b) and (c) above, to the extent such violations or defaults,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.
          SECTION 3.05. Financial Statements; No Material Adverse Change.
          (a) Financial Statements. The Company has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, equity and cash
flows (i) as of and for the fiscal years ended December 31, 2008 and
December 31, 2009, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2010 certified by the Company’s chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
          (b) No Material Adverse Change. Since December 31, 2009, there has
been no event, development or circumstance that has had or could reasonably be
expected to result in a Material Adverse Change (except for Disclosed Matters).
          SECTION 3.06. Properties. Each of the Company and its Designated
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Liens permitted
by Section 6.02 and, except for defects in title or leasehold interests that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.
          SECTION 3.07. Litigation and Environmental Matters.
          (a) Actions, Suits and Proceedings. Except for Disclosed Matters and
Disclosed Tax Matters, there are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of the Company,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Designated Subsidiaries or
against any of their properties or revenues that (i) either individually or in
the aggregate, if determined adversely, could reasonably be expected to result
in a Material Adverse Change or (ii) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 44 -

          (b) Environmental Matters. Except for Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change, neither the
Company nor any of its Designated Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any conditions or
circumstances that could reasonably be expected to result in any Environmental
Liability.
          (c) Change in Disclosed Matters. Since November 5, 2010, there has
been no change in the status of Disclosed Matters and Disclosed Tax Matters
that, individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a Material Adverse Change.
          SECTION 3.08. Compliance with Laws. Each of the Company and its
Designated Subsidiaries is in compliance with all Laws (including any
Environmental Laws) and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.
          SECTION 3.09. No Default. Neither the Company nor any of its
Designated Subsidiaries is in default under or with respect to any Contractual
Obligation that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
          SECTION 3.10. Investment Company Status. None of the Borrowers is and,
after application of the proceeds of the Loans, will be an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
          SECTION 3.11. Taxes. Except for Disclosed Tax Matters, each of the
Company and its Designated Subsidiaries has timely filed or caused to be filed
all Federal income tax returns and all other material tax returns and reports
required to have been filed and has paid or caused to be paid all taxes required
to have been paid by it, except (a) taxes for which such Person has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Change.
          SECTION 3.12. ERISA. (a) Each of the Company and its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder
as they relate to each Plan. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Company or
any of its ERISA Affiliates. The present value of all benefit liabilities of all
underfunded Plans (determined based on the projected benefit obligation with
respect to such underfunded Plans based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation dates applicable thereto, exceed by more than $300,000,000 the
fair market value of the assets of all such underfunded Plans.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 45 -

          (b) Each Foreign Pension Plan is in compliance in all material
respects with all requirements of Law applicable thereto and the respective
requirements of the governing documents for such plan. With respect to each
Foreign Pension Plan, none of the Company, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
that would subject the Company or any Subsidiary, directly or indirectly, to a
tax or civil penalty that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to the Lender in respect of any unfunded liabilities in accordance
with applicable Law and prudent business practice or, where required, in
accordance with ordinary accounting practices in the jurisdiction in which such
Foreign Pension Plan is maintained. The aggregate unfunded liabilities with
respect to such Foreign Pension Plans could not reasonably be expected to result
in a Material Adverse Change. The present value of the aggregate accumulated
benefit liabilities of all such Foreign Pension Plans (based on those
assumptions used to fund each such Foreign Pension Plan) did not, as of the last
annual valuation date applicable thereto, exceed by more than $900,000,000 the
fair market value of the assets held in trust under all such Foreign Pension
Plans.
          SECTION 3.13. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any of its Subsidiaries to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date made;
provided that, with respect to projected or pro forma financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time furnished (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies and no assurances can be given that such projections or forecasts
will be realized).
          SECTION 3.14. Margin Regulations. No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Loan hereunder will be
used to buy or carry any Margin Stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets of any of the
Loan Parties shall consist of Margin Stock.
          SECTION 3.15. Certain Representations by Subsidiary Borrowers. Each
Subsidiary Borrower severally represents and warrants that the representations
and warranties set forth in Sections 3.01, 3.02, 3.03, 3.04, 3.06, 3.07, 3.08,
3.09, 3.10, 3.11 and 3.14 with respect to itself and (if applicable) its
Subsidiaries are true and correct in all material respects (or, in the case of
any such representations and warranties qualified as to materiality, in all
respects).
          SECTION 3.16. Sanctioned Persons. None of the Company or any
Subsidiary nor, to the knowledge of the Company, any director or officer of the
Company or any Subsidiary is currently the target of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and no Borrower will directly or indirectly use the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 46 -

proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
ARTICLE IV
CONDITIONS
          SECTION 4.01. Effective Date. This Agreement (other than Articles V
and VI, except for such provisions thereof that shall be effective from and
after the Effective Date as expressly set forth in the introductory language of
Article V) shall become effective on the date (which shall not be later than
December 31, 2010) (the “Effective Date”) on which each of the following
conditions shall be satisfied to the satisfaction of the Administrative Agent
(or waived in accordance with Section 9.02):
     (a) Executed Counterparts of this Agreement. The Administrative Agent shall
have received from each of the Company, the Lenders and the Administrative Agent
a counterpart of this Agreement signed on behalf of such party (or written
evidence satisfactory to the Administrative Agent, which may include telecopy or
electronic transmission of a signed signature page to this Agreement, that such
party has signed a counterpart of this Agreement).
     (b) Effectiveness of Other Credit Agreement. The Administrative Agent shall
have received evidence that the Other Credit Agreement shall have become
effective to the extent provided therein concurrently with the effectiveness of
this Agreement.
     (c) No Material Adverse Change. Since December 31, 2009, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a material adverse effect on the business, operations, properties or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole (except for Disclosed Matters).
     (d) Corporate Documents; Incumbency Certificates. The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
of the Company, the authorization of the Transactions and any other legal
matters relating to the Company, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent.
     (e) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer,
confirming satisfaction of each of the conditions set forth in this Section.
     (f) Fees and Expenses. The Company shall have paid to the Administrative
Agent for the account of the respective person or persons entitled thereto all
such fees and expenses as it shall have agreed in writing to pay to the Agents,
the Lenders and the Joint Lead Arrangers in connection herewith (including
(i) the upfront fees then payable
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 47 -

by the Company to the Lenders and (ii) the reasonable fees and expenses of
Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to the
Administrative Agent) that are due and payable on or prior to the Effective Date
(and, with respect to such expenses, for which invoices have been presented to
the Company prior to the Effective Date).
     (g) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent shall reasonably request.
          The Administrative Agent shall notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
          Notwithstanding anything herein to the contrary, the obligations of
the Lenders to make Loans hereunder shall not become effective unless and until
the conditions specified in Section 4.02 shall be satisfied or waived in
accordance therewith.
          SECTION 4.02. Closing Date. The obligations of the Lenders to make
Loans hereunder and the provisions of Articles V and VI (to the extent such
provisions shall not have become effective as of the Effective Date pursuant to
Section 4.01) shall become effective on the date (which shall not be later than
March 31, 2011) (the “Closing Date”) on which each of the following conditions
shall be satisfied to the satisfaction of the Administrative Agent (or waived in
accordance with Section 9.02):
     (a) Effective Date. The Effective Date shall have occurred.
     (b) Repayment of Amounts under FRBNY Credit Agreement. The Administrative
Agent shall have received evidence that (i) the principal of and interest on
outstanding loans, and all accrued fees and all other amounts owing, under the
FRBNY Credit Agreement shall have been (or shall be simultaneously) paid in
full, (ii) all commitments to extend credit thereunder shall have been
terminated and (iii) all Guarantees in respect of, and all Liens securing, any
such Indebtedness and any other obligations thereunder shall have been released
(except for any provisions of the FRBNY Credit Agreement relating to indemnities
and tax gross-up that expressly provide for the survival of obligations
thereunder, which shall continue in effect).
     (c) AIG FP. The Administrative Agent and the Joint Lead Arrangers shall
have received satisfactory evidence that the aggregate contingent liquidity
requirements of AIG FP (as described in the chart entitled “AIG-FP Contingent
Liquidity Tracker as of 12/7/2010” distributed to the Lenders prior to the date
hereof) shall not be greater than $2,800,000,000 as of the Closing Date.
     (d) Financial Statements. To the extent publicly available prior to the
Closing Date, the Company shall have furnished to the Administrative Agent and
the Lenders (or made available to them without charge and with notice by posting
to the Company’s website) the Company’s audited consolidated balance sheet and
statements of income, equity and cash flows as of and for the fiscal year ended
December 31, 2010, reported on by PricewaterhouseCoopers LLP, independent public
accountants, in accordance with Section 5.01(a).
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 48 -

     (e) No Material Adverse Change. Since December 31, 2009, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a material adverse effect on the business, operations, properties or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole (except for Disclosed Matters).
     (f) Index Debt Ratings. The Index Debt Ratings (and the outlook thereof)
from each of S&P and Moody’s as in effect on the Closing Date shall not be lower
than the Index Debt Ratings (and the outlook thereof) from such rating agencies
as in effect on October 15, 2010 and as set forth on Schedule 4.02(f); provided,
however, that the condition in this Section 4.02(f) shall be satisfied if the
Index Debt Rating in effect on the Closing Date for either Moody’s or S&P (but
not both Moody’s and S&P) shall fall not more than one rating level.
     (g) Bringdown of Representations and Warranties; and Absence of Default.
(i) The representations and warranties of the Company set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (or, in the case of any such representations and warranties qualified
as to materiality, in all respects) on and as of the Closing Date (or, if any
such representation or warranty is expressly stated to have been made as of a
specified date, as of such specified date); and (ii) as of the Closing Date, no
Default shall have occurred and be continuing.
     (h) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in this Section and the
Index Debt Ratings (and the outlook thereof) as then in effect.
     (i) Corporate Documents; Incumbency Certificates. The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
of the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
all in form and substance satisfactory to the Administrative Agent.
     (j) Opinion of Counsel to Company. The Administrative Agent shall have
received one or more favorable written opinions (addressed to the Administrative
Agent and the Lenders and dated the Closing Date) of counsel to the Company
(which may include the general counsel or other internal counsel of the Company
satisfactory to the Administrative Agent), in form and substance reasonably
satisfactory to the Agents (and the Company hereby instructs such counsel to
deliver such opinion(s)).
     (k) Opinion of Special New York Counsel to Administrative Agent. The
Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB as Administrative
Agent, in form and substance satisfactory to the Agents (and JPMCB hereby
instructs such counsel to deliver such opinion).
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 49 -

     (l) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent may reasonably request.
     (m) Fees and Expenses. The Company shall have paid to the Administrative
Agent on the Closing Date for the account of the respective person or persons
entitled thereto all such fees and expenses as it shall have agreed in writing
to pay to the Agents, the Lenders and the Joint Lead Arrangers in connection
herewith (including (i) the upfront fees then payable by the Company to the
Lenders and (ii) the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, special New York counsel to the Administrative Agent) that are due
and payable on or prior to the Closing Date (and, with respect to such expenses,
for which invoices have been presented to the Company prior to the Closing
Date).
          The Administrative Agent shall notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
          SECTION 4.03. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions (in addition to the satisfaction of the conditions under
Section 4.02 in the case of the initial Borrowing hereunder):
     (a) the representations and warranties of the Company and each Subsidiary
Borrower (if any) set forth in this Agreement and the other Loan Documents
(excluding, except in the case of any Borrowing on the Closing Date, those
representations and warranties contained in Section 3.05(b) (but only as to
clauses (a) and (b) of the definition of “Material Adverse Change”) and
Section 3.07(a) and (c)) shall be true and correct in all material respects (or,
in the case of any such representations and warranties qualified as to
materiality, in all respects) on and as of the date of such Borrowing (or, if
any such representation or warranty is expressly stated to have been made as of
a specified date, as of such specified date); and
     (b) at the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in clauses (a) and
(b) of the preceding sentence and (if applicable) by the applicable Subsidiary
Borrower of its representations and warranties set forth in Section 3.15.
ARTICLE V
AFFIRMATIVE COVENANTS
          From the Closing Date (except, in the case of Sections 5.01 and 5.02,
from the Effective Date) and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Company covenants and agrees with
the Lenders that:
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 50 -

          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent (which shall promptly provide to each
Lender):
     (a) within 90 days after the end of each fiscal year of the Company (or, if
earlier, within five Business Days after the Company shall have filed such
financial statements with the SEC), the audited consolidated balance sheets and
related audited consolidated statements of operations, stockholders’ equity and
cash flows of the Company and its Subsidiaries, in each case as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company (or, if earlier, within five Business Days
after the Company shall have filed such financial statements with the SEC), the
unaudited consolidated balance sheets and related unaudited statements of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries, in each case as of the end of and for such fiscal quarter, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, in each case certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer in form reasonably
satisfactory to the Administrative Agent (i) certifying that no Default has
occurred or, if such a Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Section 6.09 (and, if relevant, providing the information contemplated in the
parenthetical clause of such section) and (iii) specifying any changes to the
list of Designated Subsidiaries and Material Subsidiaries as of the last day of
the fiscal period to which such financial statements relate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, any Governmental Authority succeeding to
any or all of the functions of the SEC or any national securities exchange, or
distributed to its shareholders generally, as the case may be;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 51 -

     (e) not later than January 31, 2011, a complete and correct list (in detail
reasonably satisfactory to the Administrative Agent) of Priority Indebtedness of
the Company and each Material Subsidiary (other than AIG FP) permitted under
Section 6.01(b) (other than Indebtedness excluded in the first parenthetical
clause of the proviso to Section 6.01(b)(i)), in each case, existing as of the
Effective Date and, with respect to any particular such Indebtedness, in a
principal amount of at least $25,000,000; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Material Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
          Documents required to be delivered pursuant to Section 5.01(a), (b) or
(d) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically by posting on an Internet website,
and, if so delivered, shall be deemed to have been furnished by the Company to
the Administrative Agent (and by the Administrative Agent to the Lenders) on the
date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access without charge (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (A) the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
delivered pursuant to Section 5.01(a) or (b) and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent (which shall promptly provide to each Lender) prompt
written notice of the following :
     (a) any occurrence of any Default;
     (b) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$500,000,000;
     (c) any change in the Company’s Index Debt Ratings from S&P and Moody’s, or
the placement by S&P or Moody’s of the Company on a “CreditWatch” or “WatchList”
or any similar list, in each case with negative implications, or its cessation
of, or its intent to cease, rating the Company’s debt; or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 52 -

     (d) any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Change.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Designated Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, other than, in the case of clause (b),
the loss of which could not reasonably be expected to result in a Material
Adverse Change; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution (i) permitted under Section 6.03 or
(ii) of any SPV that is a Designated Subsidiary.
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Designated Subsidiaries to, pay, before the same shall become
delinquent or in default, its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Change,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Designated Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or SAP, as applicable, and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Change;
provided that, for avoidance of doubt, solely with respect to Taxes, an
obligation shall be considered to be delinquent or in default for purposes of
this Section only if there has first been a notice and demand therefor (as
defined in section 6303 of the Code and similar provisions of Law) by a tax
authority.
          SECTION 5.05. Maintenance of Properties. The Company will, and will
cause each of its Designated Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear excepted) and make all necessary repairs thereto and
renewals and replacements thereof, except, in each case, to the extent that
failure to do so could not be reasonably expected to result in a Material
Adverse Change.
          SECTION 5.06. Books and Records. The Company will, and will cause each
of its Designated Subsidiaries to, maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP or SAP, as
applicable, consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company or such Designated
Subsidiary, as the case may be.
          SECTION 5.07. Inspection Rights. The Company will, and will cause each
of its Designated Subsidiaries to, permit any representatives designated by any
Agent and/or any Joint Lead Arranger and (at any time a Default exists) any
representatives reasonably designated by any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and other records reasonably requested (other than information subject
to confidentiality restrictions, insurance records and customer-related
information), and
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 53 -

to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Company shall pay the reasonable costs and expenses of any such visit or
inspection, but only if a Default exists at the time thereof or is discovered as
a result thereof (provided that the Company shall have no responsibility for any
such costs and expenses under any other circumstance).
          SECTION 5.08. Compliance with Laws and Contractual Obligations. The
Company will, and will cause each of its Designated Subsidiaries to, comply with
all Laws and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws) and all Contractual Obligations binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.
          SECTION 5.09. Insurance. The Company will, and will cause each of its
Designated Subsidiaries to, maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.
          SECTION 5.10. Use of Proceeds. The proceeds of the Loans will be used
for general corporate purposes of the Company and its Subsidiaries (including,
potentially, for commercial paper backstop) not in contravention of any Law or
any Loan Document.
ARTICLE VI
NEGATIVE COVENANTS
          From the Closing Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full, the Company covenants and agrees with the
Lenders that:
          SECTION 6.01. Priority Indebtedness. The Company will not, nor will it
cause or permit any of its Material Subsidiaries to, create, incur, assume or
permit to exist any Priority Indebtedness, except:
     (a) Indebtedness of any Subsidiary Borrower incurred under the Loan
Documents, and Indebtedness of any Material Subsidiary (if any) party as a
borrower under the Other Credit Agreement;
     (b) (i) Priority Indebtedness of the Company and/or any Material Subsidiary
existing on the Effective Date (provided that the aggregate principal amount of
such existing Priority Indebtedness (other than Indebtedness (x) permitted under
any of the other clauses (other than clause (o)) of this Section or (y) covered
under clause (e) or (so long as the aggregate principal amount of Priority
Indebtedness of the Company and its Material Subsidiaries constituting Operating
Indebtedness as of the Effective Date is not
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 54 -

greater than the aggregate principal amount of such Priority Indebtedness as of
September 30, 2010) clause (f) of the definition of “Operating Indebtedness”)
shall not exceed $2,313,000,000); (ii) if any Material Subsidiary shall become a
Material Subsidiary after the Effective Date, Priority Indebtedness of such
Material Subsidiary existing on the date such Material Subsidiary first becomes
a Material Subsidiary; (iii) if any Material Subsidiary ceases to be a Material
Subsidiary and is subsequently redesignated as a Material Subsidiary, Priority
Indebtedness of such Material Subsidiary existing as of the date of such
redesignation (including, in the case of clauses (i), (ii) and (iii) above, any
Priority Indebtedness, including Guarantees, of any Material Subsidiary owing to
the Company or another Subsidiary); and (iv) any extensions, renewals, exchanges
or replacements of any such Indebtedness to the extent (A) the principal amount
of such Indebtedness is not increased (except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable fees and expenses
incurred in connection with such extension, renewals or replacement) and
(B) such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders;
     (c) Indebtedness (including Guarantees) of any Material Subsidiary owing to
the Company or a Subsidiary of the Company incurred after the Effective Date;
provided that no such Indebtedness (other than such Indebtedness of AIG FP
incurred in connection with its winding down) shall be secured;
     (d) obligations of any Material Subsidiary (i) to return collateral
consisting of cash or securities arising out of or in connection with the
lending of the same or substantially similar securities or (ii) to purchase
securities arising out of or in connection with the sale of the same or
substantially similar securities, in each case in the ordinary course of the
business of such Material Subsidiary, in each case consistent with past
practice;
     (e) Indebtedness of the Company or any Material Subsidiary in respect of
securitizations of any of its assets (including notes or accounts receivable)
entered into in the ordinary course of business, which shall be secured by Liens
solely on such securitized assets (including (i) Guarantees issued in connection
therewith and (ii) repurchase obligations for breach of representations and
indemnities);
     (f) unsecured or secured Indebtedness of the Company or any Material
Subsidiary in respect of letters of credit issued on behalf of any Insurance
Subsidiary for insurance regulatory or reinsurance purposes;
     (g) Indebtedness of a Person (other than the Company or any of its
Affiliates) that is consolidated on the balance sheet of the Company or any
Material Subsidiary as a “Variable Interest Entity” under Financial Accounting
Standards Boards Interpretation No. 46R (or any successor interpretations or
amendments thereto and as affected by any subsequent relevant pronouncements of
the FASB or, if, and to the extent applicable, the SEC); provided that the
satisfaction of such Indebtedness is limited to the property of
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 55 -

such Person (except for customary exceptions for fraud, misapplication of funds,
breach of representations and environmental indemnities);
     (h) Indebtedness of any Material Subsidiary secured by Liens on any of its
real property (including investments in real property) and certain personal
property related thereto; provided that (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating such Liens or providing for such Indebtedness
shall be limited to such real property and personal property relating thereto;
and (ii) such holder may not under the instrument creating such Lien or
providing for such Indebtedness collect by levy of execution or otherwise
against property of such Material Subsidiary (other than such real property and
personal property relating thereto directly securing such Indebtedness) if such
Material Subsidiary fails to pay such Indebtedness when due and such holder
obtains a judgment with respect thereto, except for recourse obligations that
are customary in “non-recourse” real estate transactions;
     (i) unsecured letters of credit issued for the account of Chartis Inc.
under the Chartis Letter of Credit Agreement not exceeding an aggregate face
amount of $2,000,000,000 (and any extensions, renewals, exchanges or
replacements thereof to the extent the aggregate face amount of such letters of
credit thereunder shall not exceed $2,500,000,000);
     (j) capital maintenance agreements, keep well agreements, support
agreements and other similar arrangements, whether or not constituting
Indebtedness, provided by the Company or any Material Subsidiary for the benefit
of any Subsidiary of the Company;
     (k) advances and extensions of credit to a Material Subsidiary by any
Federal Home Loan Bank;
     (l) Indebtedness of International Lease Finance Corporation and its
Subsidiaries; provided that neither the Company nor any other Subsidiary shall
provide any credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) with respect to such
Indebtedness;
     (m) Indebtedness of the Company or any Material Subsidiary in respect of
letters of credit, bankers’ acceptances and/or loan facilities required to
support the capital requirements of Ascot Corporate Name Ltd., as a member of
Lloyds of London;
     (n) Indebtedness incurred by any Material Subsidiary in connection with
ordinary course operation of the affordable housing business of SAFG Retirement
Services, Inc. and its Subsidiaries, including (i) secured or unsecured letters
of credit, (ii) operating deficit loans funded through a Material Subsidiary,
(iii) purchasing, making, owning, managing and selling loans (with customary
representations and guarantees, either individually or in pools, in whole or in
structured interests) and related ordinary course lender activities (including
foreclosure) and (iv) syndicator activities, including acting as a general
partner and/or guarantor of investment funds; and
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 56 -

     (o) additional Priority Indebtedness of the Company and/or any of its
Material Subsidiaries in an aggregate principal amount not to exceed
$500,000,000 at any one time outstanding.
          SECTION 6.02. Liens. The Company will not, nor will it cause or permit
any of its Designated Subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:
     (a) (i) Liens of the Company existing on the Effective Date; and (ii) Liens
of a Designated Subsidiary existing on the date such Designated Subsidiary first
becomes a Designated Subsidiary, and, if any Designated Subsidiary ceases to be
a Designated Subsidiary and is subsequently redesignated as a Designated
Subsidiary, Liens of such Designated Subsidiary as of the date of such
redesignation; provided that, in each case, such Liens (A) shall secure only
those obligations that they secure on the relevant date and extensions,
renewals, exchanges and replacements thereof permitted hereunder and (B) shall
not apply to any property of the Company or any Subsidiary other than the
property thereof covered by such Liens on the relevant date;
     (b) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Designated Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition,
(ii) such Lien does not apply to any other property or assets of the Company or
any Subsidiary and (iii) such Lien secures only those obligations that it
secures on the date of such acquisition;
     (c) Liens for taxes, assessments and governmental charges not yet due or
that are being contested in compliance with Section 5.04;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or that are being contested in
compliance with Section 5.04;
     (e) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security Laws;
     (f) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any Designated
Subsidiary;
     (h) Liens arising in the ordinary course of business on operating accounts
(including any related securities accounts) maintained by the Company or any
Designated
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 57 -

Subsidiary in the ordinary course of business, including bankers’ Liens and
rights of setoff arising in connection therewith;
     (i) judgment Liens securing judgments not constituting an Event of Default
under Article VII;
     (j) Liens securing Swap Contracts entered into in the ordinary course of
business and not for speculative purposes and consistent with prudent business
practice to hedge or mitigate risks to which the Company or any Designated
Subsidiary is exposed in the conduct of their business or management of their
liabilities;
     (k) (i) Liens on (A) Equity Interests of Nan Shan Life Insurance Company,
Ltd., AIG Star Life Insurance Co. Ltd, AIG Edison Life Insurance Company,
International Lease Finance Corporation, Maiden Lane II LLC and Maiden Lane III
LLC, (B) the proceeds thereof and distributions thereon and (C) contracts with
respect to the sale or other disposition of any of the foregoing, in each case,
in favor of AIA Aurora LLC and ALICO Holdings LLC (the “SPVs”) securing
intercompany loans by the SPVs to the Company and (ii) any other Liens incurred
pursuant to the Recapitalization Documents and the transactions contemplated
thereby;
     (l) Liens arising out of deposits of cash or securities into collateral
trusts or reinsurance trusts with ceding companies, insurance regulators or as
otherwise incurred in the ordinary course of business of the Company and any
Designated Subsidiary;
     (m) Liens on assets acquired, constructed or improved by the Company or any
Designated Subsidiary; provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 360 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
assets and (iii) such Liens shall not apply to any other property or assets of
such Person;
     (n) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements
constructed) by the Company or any Designated Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by Section 6.01, (ii) such
security interests are incurred, and the Indebtedness secured thereby is
created, within 90 days after such acquisition (or construction), (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost or the fair
market value of such real property, improvements or equipment at the time of
such acquisition (or construction) or (iv) such security interests do not apply
to any other property or assets of the Company or any Subsidiary;
     (o) Liens arising in connection with secured Priority Indebtedness of the
Company or any Designated Subsidiary to the extent permitted under Section 6.01
(including the Liens permitted by Section 6.01(e) and the posting of collateral
in connection with the letters of credit permitted by Section 6.01(n)); and
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 58 -

     (p) Liens not otherwise permitted by this Section arising in the ordinary
course of the business of the Company or any Designated Subsidiary that do not
secure any Indebtedness.
          SECTION 6.03. Fundamental Changes. Except for the Potential
Divestitures and the liquidation or dissolution of any SPV that is a Designated
Subsidiary, the Company will not, nor will it cause or permit any of its
Designated Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default has occurred and is continuing:
     (i) any Designated Subsidiary may merge with or into the Company; provided
that the Company shall be the surviving entity;
     (ii) any Subsidiary Borrower may merge with or into any other Subsidiary;
provided that such Subsidiary Borrower shall be the surviving entity; and
     (iii) any other Designated Subsidiary may merge with or into any other
Subsidiary; provided that the surviving entity shall be deemed to be a
Designated Subsidiary.
          SECTION 6.04. Lines of Business. The Company will not, nor will it
cause or permit any of its Designated Subsidiaries to, engage to any material
extent in any business other than the businesses of the type conducted by the
Company and its Designated Subsidiaries on the date hereof and business
activities reasonably related or incidental thereto (including any new insurance
and reinsurance businesses by any Insurance Subsidiary in the ordinary course of
its business).
          SECTION 6.05. Dispositions. The Company will not, nor will it cause or
permit any of its Designated Subsidiaries to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its business or property, whether now owned or hereafter acquired (including
receivables and leasehold interests), except:
     (a) Dispositions by the Company or any Designated Subsidiary in the
ordinary course of its business (including dividends and such Dispositions
involving current assets or other invested assets and sales of property or land
in connection with the affordable housing business referred in Section 6.01(n));
     (b) Dispositions of equipment or other property which is obsolete or no
longer used or useful in the conduct of the business of the Company or such
Designated Subsidiary;
     (c) Dispositions from the Company to a Designated Subsidiary or any other
Subsidiary, and Dispositions from a Designated Subsidiary to the Company,
another Designated Subsidiary or any other Subsidiary;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 59 -

     (d) discounts or forgiveness of accounts receivable in the ordinary course
of business or in connection with collection or compromise thereof and for which
adequate reserves have been established;
     (e) (i) Potential Divestitures and (ii) Dispositions pursuant to the
Recapitalization Documents and the transactions contemplated thereby (including
foreclosures in connection with Liens permitted under Section 6.02(k));
     (f) Dispositions of tax credits (or properties or ownership interests in
properties, or disposition of loans or interests in loans to properties,
acquired to generate tax credits);
     (g) Dispositions by the Company or any Designated Subsidiary in connection
with securitizations permitted under Section 6.01(e); and
     (h) other Dispositions; provided that (i) the aggregate value of assets
sold, leased, transferred or otherwise disposed after the Effective Date
pursuant to this clause (h) shall not exceed 15% of the consolidated total
assets of the Company and its Subsidiaries (based on the consolidated balance
sheet of the Company for the fiscal quarter ended September 30, 2010 and
calculated after giving pro forma effect to the Potential Divestitures (as if
the same had been consummated as of such date)) and (ii) at the time of any such
Disposition, no Default shall exist or would result therefrom.
          SECTION 6.06. Transactions with Affiliates. The Company will not, nor
will it cause or permit any of its Designated Subsidiaries to, sell or transfer
any property or assets to, or purchase or acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except that: (a) the Company or any Designated Subsidiary may engage in any such
transactions on terms and conditions not less favorable to the Company or such
Designated Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; and (b) the Company or any Designated Subsidiary may
engage in any such transactions with any Subsidiary (but not involving any
Affiliate that is not a Subsidiary).
          SECTION 6.07. Certain Restrictive Agreements. The Company will not,
nor will it cause or permit any of its Designated Subsidiaries to, directly or
indirectly, enter into any agreement or other arrangement (other than this
Agreement and any other Loan Document) that (a) prohibits, restricts or imposes
any condition upon the ability of the Company or any such Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets (including
Equity Interests of such Person’s direct Subsidiaries) or (b) requires the grant
of a Lien to secure an obligation of the Company or any such Designated
Subsidiary if a Lien is granted to secure another obligation of the Company or
any such Designated Subsidiary; except:
     (i) restrictions and conditions imposed by Law, any Loan Document or any
Recapitalization Document;
     (ii) restrictions on the Company existing on the Effective Date,
restrictions on a Designated Subsidiary existing on the date such Designated
Subsidiary first becomes a Designated Subsidiary, and, if any Designated
Subsidiary ceases to be a Designated
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 60 -

Subsidiary and is subsequently redesignated as a Designated Subsidiary,
restrictions on such Designated Subsidiary as of the date of such redesignation;
     (iii) customary restrictions and conditions contained in any agreements
relating to the sale of property pending such sale; provided that such
restrictions and conditions apply only to the property to be sold and such sale
is permitted hereunder;
     (iv) restrictions or conditions imposed by any agreement relating to
(A) secured Indebtedness or secured Swap Contracts permitted by this Agreement
if such restrictions or conditions apply only to the property securing such
Indebtedness or such secured Swap Contracts, as the case may be, or (B) any
Indebtedness of the Company issued after the Effective Date in the form of
senior unsecured notes so long as such restrictions and conditions are no more
onerous on the Company and the Designated Subsidiaries than the restrictions and
conditions contained in the Company’s supplemental indenture with respect to its
3.650% Notes due 2014; and
     (v) customary provisions in leases and other contracts restricting the
assignment thereof.
          SECTION 6.08. Fiscal Year. The Company will not change the last day of
its fiscal year from December 31 of each year, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.
          SECTION 6.09. Financial Covenants.
          (a) Consolidated Net Worth. The Company will not permit Consolidated
Net Worth at any time to be less than $59,600,000,000 (minus the net loss (if
any) recognized by the Company in connection with the sale by the Company or any
Subsidiary of the Equity Interests or assets of International Lease Finance
Corporation or Nan Shan Life Insurance Company, Limited, in each case, in the
amount disclosed by the Company in its consolidated financial statements for the
fiscal period in which such sale is consummated delivered pursuant to
Section 5.01 (or otherwise disclosed by the Company in a filing with the SEC
delivered pursuant to Section 5.01) and certified by a Financial Officer in the
certificate delivered pursuant to Section 5.01(c) for such fiscal period).
          (b) Consolidated Total Debt to Consolidated Total Capitalization. The
Company will not permit Consolidated Total Debt at any time to exceed 35% of
Consolidated Total Capitalization.
ARTICLE VII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 61 -

     (a) the Company or any Subsidiary Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration or
otherwise;
     (b) the Company or any Subsidiary Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) due under any Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Company or any other Loan Party in or in connection with any Loan Document
or any amendment or modification thereof, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made, deemed made or furnished;
     (d) (i) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.02(d), 5.03(a) and 5.10
and in Article VI; (ii) any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Sections 5.01(e), 5.02(b) and
5.02(c) and such failure shall continue unremedied for a period of three or more
Business Days; or (iii) any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.07 and such failure
shall continue unremedied for a period of five or more Business Days after
notice thereof from the Administrative Agent to the Company (given at the
request of any Lender);
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article) and such failure shall continue
unremedied for a period of 30 or more days after notice thereof from the
Administrative Agent to the Company (given at the request of any Lender);
     (f) (i) the Company or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(beyond any applicable grace period expressly set forth in the governing
documents); or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after taking into account any applicable grace period) the holder or
holders of any such Material Indebtedness or any trustee or agent on its or
their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this subclause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 62 -

     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of the assets of the Company or any Material Subsidiary, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered;
     (h) the Company or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of the assets of the Company or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;
     (i) one or more judgments shall be rendered against the Company and/or its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment, and such judgment and/or judgments either is or are, as
applicable, for (i) the payment of money in an aggregate amount in excess of
$500,000,000 (or its equivalent in any other currency) or (ii) injunctive relief
and could reasonably be expected to result in a Material Adverse Change;
     (j) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Change;
     (k) any of the Loan Documents shall cease for any reason to be in full
force and effect (other than in accordance with its terms), or any Loan Party
shall deny in writing that it has any further liability thereunder; or (without
limiting the foregoing) at any time a Subsidiary Borrower shall be party to this
Agreement, the guarantee of the Company under Article X shall cease to be in
full force and effect (other than in accordance with its terms), or the Company
shall deny in writing that it has any liability under such guarantee;
     (l) there shall have occurred a Change in Control; or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 63 -

     (m) an “Event of Default” shall occur or be continuing under the Other
Credit Agreement;
then, and in every such event (other than an event with respect to Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company and the Subsidiary Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties, anything contained herein to the contrary notwithstanding; and
in case of any event with respect to the Company described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company and the Subsidiary Borrowers
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties, anything contained herein to the contrary
notwithstanding.
ARTICLE VIII
ADMINISTRATIVE AGENT
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.
          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrowers or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 64 -

disclose, any information relating to any Borrower or any of its Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrowers or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, in each case with a combined capital
and surplus of at least $500,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 65 -

retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Company
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.04 and 9.03) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04
and 9.03. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          Notwithstanding anything to the contrary contained herein, the Joint
Lead Arrangers, the Syndication Agents and the Co-Documentation Agents named on
the cover page of this Agreement shall not have any duties or liabilities under
this Agreement, except in their capacity, if any, as Lenders.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 66 -

ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, to
the applicable address or telecopier number for the applicable Person in
Schedule 9.01.
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
          SECTION 9.02. Waivers; Amendments.
          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties and the Required Lenders or by the Loan
Parties and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall:
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 67 -

     (i) increase the Commitment of any Lender without the written consent of
such Lender;
     (ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the applicable Borrower to pay
interest at the Default Rate);
     (iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby;
     (iv) change Section 2.15(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;
     (v) change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (vi) release the Company from its guarantee obligations under Article X,
without the written consent of each Lender;
and provided further that no such agreement shall (A) amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or amend,
modify or waive any provision of Section 2.18 without the prior written consent
of the Administrative Agent or (B) amend, modify or otherwise affect the rights
or duties of any other Agent hereunder without the prior written consent of such
other Agent.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Company agrees to pay or reimburse (i) all
reasonable out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); and (ii) all out-of-pocket expenses incurred by any Agent or any
Lender, including the fees, charges and disbursements of any counsel for any
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof, including in each case the fees, charges and disbursements of
counsel, accountants, financial
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 68 -

advisors and other experts engaged by the Agents or the Required Lenders
(including the allocated fees of in-house counsel). This Section shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.
          (b) Indemnification by Company. The Company agrees to indemnify each
Agent, each Joint Lead Arranger and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use or intended use of
the proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party, the Company or any of its Subsidiaries); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee. This Section shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
          (c) Reimbursement by Lenders. To the extent that the Company fails to
pay any amount required to be paid by it to any Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent in its capacity as such.
          (d) Waiver of Consequential Damages, Etc. To the extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use or the intended use of the proceeds thereof.
          (e) Use of Information. No Person indemnified under paragraph (b) of
this Section shall be liable for any damages arising from the use by others of
any information or other materials obtained through Intralinks or other similar
information transmission systems in connection with this Agreement other than
for direct or actual damages resulting from the gross negligence or wilful
misconduct of such indemnified Person as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
          (f) Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 69 -

          SECTION 9.04. Successors and Assigns.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the Lenders and the Joint Lead Arrangers) any legal or equitable
right, remedy or claim under or by reason of this Agreement or the other Loan
Documents.
          (b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
     (A) the Company; provided that no consent of the Company shall be required
for an assignment to (I) a Lender, an Affiliate of a Lender or an Approved Fund
or (II) if an Event of Default has occurred and is continuing, any other
assignee; and provided, further, that the Company shall be deemed to have
consented to any such assignment requiring its consent under this clause
(A) unless it shall object thereto by written notice to the Administrative Agent
within 15 Business Days after having received written notice thereof; and
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender.
          (ii) Assignments shall be subject to the following conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company (except if an Event of Default has occurred and is continuing) and the
Administrative Agent otherwise consent (which consent shall not be unreasonably
withheld);
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 70 -

     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable Laws, including Federal and state securities Laws; and
     (E) no such assignment shall be made to (I) the Company or any of the
Company’s Affiliates or Subsidiaries, (II) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this subclause (II) or
(III) a natural person or a corporation, limited liability company, trust or
other entity owned, operated or established for the primary benefit of a natural
person and/or family members or relatives of such person.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) Maintenance of Register by Administrative Agent. The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Loan Parties, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Loan Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (v) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 71 -

contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(e) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) Participations. Any Lender may, without the consent of the Company
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Company, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Company agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) shall be
subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender); (B) agrees to
be subject to the provisions of Sections 2.15 and 2.16 as if it were an assignee
under paragraph (b) of this Section; and (C) shall not be entitled to receive
any greater payment under Section 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 9.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitment, Loan,
promissory note or other obligations under any Loan Document) except if
additional payments under Sections 2.12 and 2.14 are requested with respect to
such Participant and except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, promissory note or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 72 -

name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.
          SECTION 9.05. Survival. All representations and warranties made by the
Loan Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making by the
Lenders of any Loans, regardless of any investigation made by or on behalf of
any Lender and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid and so long as the Commitments have not
expired or been terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, any assignment of
rights by, or replacement of, a Lender, the expiration or termination of the
Commitments, the repayment, satisfaction or discharge of all Obligations under
the Loan Documents, the invalidity or unenforceability of any term or provision
of any Loan Document or any investigation made by or on behalf of any Lender.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement (except as provided in Section 4.01) shall become
effective as of the Effective Date and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.07. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 73 -

unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          SECTION 9.08. Payments Set Aside. To the extent that any payment by or
on behalf of any Loan Party is made to the Administrative Agent or any Lender,
or the Administrative Agent or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
          SECTION 9.09. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and its Affiliates are authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender and its Affiliates to or for the credit or the account of any Loan Party
against any of and all the obligations of such Loan Party hereunder and under
the other Loan Documents, irrespective of whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 74 -

proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.
          (c) Waiver of Venue. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (d) Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.12. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.13. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the NAIC), (c) to the extent required by any applicable Laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 75 -

to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement in writing containing
provisions substantially the same as those of this paragraph and for the benefit
of the Loan Parties, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this paragraph or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Company. In the
event that the Administrative Agent or any Lender becomes legally compelled to
disclose any confidential Information pursuant to clause (c) of this Section,
the Administrative Agent or such Lender shall, to the extent permitted by Law,
give prompt written notice of that fact to the Company prior to the disclosure,
and in the event that the Company shall advise the Administrative Agent or such
Lender that it will seek an appropriate remedy to prevent or limit such
disclosure, the Administrative Agent or such Lender, as applicable, shall
cooperate reasonably (at the expense of the Company) with the Company in seeking
such remedy. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company, its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the Effective Date, such information is clearly
identified at or prior to the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 76 -

          SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), such Lender may be required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with said Act.
          SECTION 9.15. No Advisory or Fiduciary Relationships. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees that: (a) (i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Joint Lead Arrangers are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Joint Lead Arrangers, on the
other hand, (ii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent, the Lenders and the
Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company or
any of its Affiliates, or any other Person and (ii) none of the Administrative
Agent, the Lenders and the Joint Lead Arrangers has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and none of the Administrative Agent, the Lenders and Joint Lead
Arrangers has any obligation to disclose any of such interests to the Company or
its Affiliates. To the fullest extent permitted by Law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
ARTICLE X
GUARANTEE
          SECTION 10.01. Guarantee. The Company hereby guarantees to each Lender
and the Administrative Agent and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of each Subsidiary Borrower strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Company hereby further agrees that if any
Subsidiary Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations of
such Subsidiary Borrower, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of such Guaranteed Obligations, the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 77 -

same will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
          SECTION 10.02. Obligations Unconditional. The obligations of the
Company under Section 10.01 are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Subsidiary Borrowers under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any Law of any jurisdiction or any other event affecting any
term of any Guaranteed Obligation or any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Article that the obligations of the
Company hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Company hereunder, which shall remain absolute and
unconditional as described above:
     (i) at any time or from time to time, without notice to the Company, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
     (ii) any of the acts mentioned in any of the provisions of this Agreement
or any other agreement or instrument referred to herein shall be done or
omitted; or
     (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with.
The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Subsidiary Borrower under this Agreement or any other agreement or instrument
referred to herein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.
          SECTION 10.03. Reinstatement. The obligations of the Company under
this Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Subsidiary Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 78 -

preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar Law.
          SECTION 10.04. Subrogation. The Company hereby agrees that, until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 10.01, whether by subrogation or
otherwise, against any Subsidiary Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
          SECTION 10.05. Remedies. The Company agrees that, as between the
Company and the Lenders, the obligations of any Subsidiary Borrower under this
Agreement may be declared to be forthwith due and payable as provided in
Article VII (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article VII) for purposes of Section 10.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Subsidiary Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Subsidiary Borrower)
shall forthwith become due and payable by the Company for purposes of
Section 10.01.
          SECTION 10.06. Continuing Guarantee. The guarantee in this Article is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 79 -

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            AMERICAN INTERNATIONAL GROUP, INC.
      By   /s/ Robert A. Gender         Name:   Robert A. Gender        Title:  
Vice President and Treasurer        U.S. Federal Tax Identification No.:
13-2592361
                       

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 80 -

SUBSIDIARY BORROWERS
[NONE AS OF THE EFFECTIVE DATE]
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 81 -

            LENDERS

JPMORGAN CHASE BANK, N.A.,
    individually and as Administrative Agent
      By   /s/ Michael E. Murray         Name:   Michael E. Murray       
Title:   Executive Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 82 -

            BANK OF AMERICA, N.A.,
as a Lender and a Syndication Agent
      By   /s/ Jason Cassity         Name:   Jason Cassity        Title:   Vice
President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 83 -

            CITIBANK, N.A.,
as a Lender and a Syndication Agent
      By   /s/ Maureen Maroney         Name:   Maureen Maroney        Title:  
Vice President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 84 -

            BARCLAYS BANK PLC
      By   /s/ Kevin Cullen         Name:   Kevin Cullen        Title:  
Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 85 -

            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
      By   /s/ Jay Chall         Name:   Jay Chall        Title:   Director     
        By   /s/ Kathrin Marti         Name:   Kathrin Marti        Title:  
Assistant Vice President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 86 -

            DEUTSCHE BANK AG NEW YORK BRANCH
      By   /s/ Robert Chesley         Name:   Robert Chesley        Title:  
Director              By   /s/ John S. McGill         Name:   John S. McGill   
    Title:   Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 87 -

            GOLDMAN SACHS BANK USA
      By   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 88 -

            MORGAN STANLEY SENIOR FUNDING, INC.
      By   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:   Vice
President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 89 -

            NOMURA INTERNATIONAL PLC
      By   /s/ Morven Jones         Name:   Morven Jones        Title:  
Managing Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 90 -

            THE ROYAL BANK OF SCOTLAND PLC
      By   /s/ Charles Greer         Name:   Charles Greer        Title:  
Managing Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 91 -

            UBS LOAN FINANCE LLC
      By   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 92 -

            WELLS FARGO BANK, N.A.
      By   /s/ Robert Meyer         Name:   Robert Meyer        Title:  
Managing Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 93 -

            INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH
      By   /s/ Bin Wu         Name:   Bin Wu        Title:   General Manager   
 

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 94 -

            BNP PARIBAS
      By   /s/ Joseph M. Malley         Name:   Joseph M. Malley        Title:  
Managing Director              By   /s/ Riad Jafarov         Name:   Riad
Jafarov        Title:   Vice President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 95 -

            ROYAL BANK OF CANADA
      By   /s/ Tim Stephens         Name:   Tim Stephens        Title:  
Authorized Signatory     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 96 -

            STANDARD CHARTERED BANK
      By   /s/ Robert Gilbert         Name:   Robert Gilbert        Title:  
Managing Director              By   /s/ Robert K. Reddington         Name:  
Robert K. Reddington        Title:   Credit Documentation Manager     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 97 -

            SUMITOMO MITSUI BANKING CORPORATION
      By   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 98 -

            THE BANK OF NEW YORK MELLON
      By   /s/ Michael Pensari         Name:   Michael Pensari        Title:  
Vice President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 99 -

            THE BANK OF NOVA SCOTIA
      By   /s/ David Mahmood         Name:   David Mahmood        Title:  
Managing Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 100 -

            U.S. BANK N.A.
      By   /s/ Inna Kotsubey       Name:   Inna Kotsubey       Title:   Vice
President    

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 101 -

            DBS BANK LTD., LOS ANGELES AGENCY
      By   /s/ James McWalters         Name:   James McWalters        Title:  
General Manager     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 102 -

            AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
      By   /s/ Robert Grillo         Name:   Robert Grillo        Title:  
Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 103 -

            CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
      By   /s/ Charles Kornberger         Name:   Charles Kornberger       
Title:   Managing Director              By   /s/ Frank Tatulli         Name:  
Frank Tatulli        Title:   Managing Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 104 -

            ING BANK N.V.
      By   /s/ C. van den Berge         Name:   C. van den Berge        Title:  
Director              By   /s/ R. Liebesny         Name:   R. Liebesny       
Title:   Manager     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 105 -

            MIZUHO CORPORATE BANK, LTD.
      By   /s/ Toru Inoue         Name:   Toru Inoue        Title:   Deputy
General Manager     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 106 -

            NATIONAL AUSTRALIA BANK LIMITED
      By   /s/ Helen Hsu         Name:   Helen Hsu        Title:   Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 107 -

            PNC BANK, NATIONAL ASSOCIATION
      By   /s/ Gustavus A. Bahr         Name:   Gustavus A. Bahr        Title:  
Senior Vice President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 108 -

            SOCIETE GENERALE
      By   /s/ William Aishton         Name:   William Aishton        Title:  
Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 109 -

            STATE STREET BANK AND TRUST COMPANY
      By   /s/ Deirdre M. Holland         Name:   Deirdre M. Holland       
Title:   Vice President     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 110 -

            UNICREDIT BANK AG, NEW YORK BRANCH
      By   /s/ Jorge Wilmer         Name:   Jorge Wilmer        Title:  
Managing Director              By   /s/ Michael A. Imperiale         Name:  
Michael A. Imperiale        Title:   Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 111 -

            MIHI LLC
      By   /s/ Andy Stock         Name:   Andy Stock        Title:   Managing
Director              By   /s/ Andrew Underwood         Name:   Andrew
Underwood        Title:   Managing Director     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 112 -

            NATIXIS, NEW YORK BRANCH
      By   /s/ Ray Meyer         Name:   Ray Meyer        Title:   Managing
Director              By   /s/ Paul Goncharoff         Name:   Paul Goncharoff 
      Title:   Associate     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 113 -

            THE GOVERNOR & COMPANY OF THE BANK OF IRELAND
      By   /s/ Padraig Rushe         Name:   Padraig Rushe        Title:  
Authorised Signatory              By   /s/ Orla Jones         Name:   Orla
Jones        Title:   Authorised Signatory     

364-Day Credit Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE 2.01
Commitments

          Name of Lender   Commitment ($)
JPMORGAN CHASE BANK, N.A.
  $ 66,000,000.00  
 
       
BANK OF AMERICA, N.A.
  $ 66,000,000.00  
 
       
CITIBANK, N.A.
  $ 66,000,000.00  
 
       
BARCLAYS BANK PLC
  $ 66,000,000.00  
 
       
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
  $ 66,000,000.00  
 
       
DEUTSCHE BANK AG NEW YORK BRANCH
  $ 66,000,000.00  
 
       
GOLDMAN SACHS BANK USA
  $ 66,000,000.00  
 
       
MORGAN STANLEY SENIOR FUNDING, INC.
  $ 66,000,000.00  
 
       
NOMURA INTERNATIONAL PLC
  $ 66,000,000.00  
 
       
THE ROYAL BANK OF SCOTLAND PLC
  $ 66,000,000.00  
 
       
UBS LOAN FINANCE LLC
  $ 66,000,000.00  
 
       
WELLS FARGO BANK, N.A.
  $ 66,000,000.00  
 
       
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH
  $ 48,000,000.00  
 
       
BNP PARIBAS
  $ 40,000,000.00  
 
       
ROYAL BANK OF CANADA
  $ 40,000,000.00  
 
       
STANDARD CHARTERED BANK
  $ 40,000,000.00  
 
       
SUMITOMO MITSUI BANKING CORPORATION
  $ 40,000,000.00  
 
       
THE BANK OF NEW YORK MELLON
  $ 40,000,000.00  
 
       
THE BANK OF NOVA SCOTIA
  $ 40,000,000.00  
 
       
U.S. BANK N.A.
  $ 40,000,000.00  
 
       
DBS BANK LTD., LOS ANGELES AGENCY
  $ 35,000,000.00  

Schedule 2.01 to 364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 2 -

          Name of Lender   Commitment ($)
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
  $ 30,000,000.00  
 
       
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
  $ 30,000,000.00  
 
       
ING BANK N.V.
  $ 30,000,000.00  
 
       
MIZUHO CORPORATE BANK, LTD.
  $ 30,000,000.00  
 
       
NATIONAL AUSTRALIA BANK LIMITED
  $ 30,000,000.00  
 
       
PNC BANK, NATIONAL ASSOCIATION
  $ 30,000,000.00  
 
       
SOCIETE GENERALE
  $ 30,000,000.00  
 
       
STATE STREET BANK AND TRUST COMPANY
  $ 30,000,000.00  
 
       
UNICREDIT BANK AG, NEW YORK BRANCH
  $ 30,000,000.00  
 
       
MIHI LLC
  $ 25,000,000.00  
 
       
NATIXIS, NEW YORK BRANCH
  $ 25,000,000.00  
 
       
THE GOVERNOR & COMPANY OF THE BANK OF IRELAND
  $ 25,000,000.00  
 
         
TOTAL
  $ 1,500,000,000.00  

Schedule 2.01 to 364-Day Credit Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE 2.01A
Existing Operating Indebtedness

          Type (all AIG borrowings supported by assets)   Amount as of September
30, 2010 (in millions)
MIP matched notes and bonds payable
  $ 12,052  
Series AIGFP matched notes and bonds payable
  $ 4,037  
Notes and bonds payable, at fair value
  $ 3,386  
Loans and mortgages payable, at fair value
  $ 697    
TOTAL
  $ 20,172  

Schedule 2.01A to 364-Day Credit Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE 4.02(f)
Index Debt Ratings

              S&P   Moody’s Index Debt Rating   Status   Index Debt Rating  
Status
A-
  Negative   A3   Negative

Schedule 4.02(f) to 364-Day Credit Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE 9.01
Notice Information
I. Company:
American International Group, Inc.
180 Maiden Lane
New York, New York 10038
Attention: Robert A. Gender, Vice President and Treasurer
Fax No.: 212-770-7991
Telephone No.: 212-770-8212
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Erik Lindauer
Fax No.: 212-558-3588
Telephone No.: 212-558-3548
II. Administrative Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: Harshal H Patel
Fax No.: 713-750-2223
Telephone No.: 713-750-2268
with a copy to:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: Christina M Masroor
Fax No.: 713-750-2223
Telephone No.: 713-750-7940
III. Lenders
Initially, as provided in the relevant Lender’s Administrative Questionnaire
Schedule 9.01 to 364-Day Credit Agreement



--------------------------------------------------------------------------------



 



 

EXHIBIT A
[FORM OF ASSIGNMENT AND ASSUMPTION]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit, guarantees
and swingline loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:   ______________________
 
       
2.
  Assignee:   ____________________
 
      [and is an [Affiliate][Approved Fund] of [identify Lender]]1
 
       
3.
  Borrower(s):   American International Group, Inc. and (if applicable) certain
subsidiaries thereof
 
        4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

1   Select as applicable.

Assignment and Assumption



--------------------------------------------------------------------------------



 



- 2-

         
5.
  Credit Agreement:   The $1,500,000,000 364-Day Credit Agreement dated as of
December 23, 2010 among American International Group, Inc., the Subsidiary
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
 
       
6.
  Assigned Interest:    

                                      Aggregate Amount           Percentage    
    of Commitment/   Amount of   Assigned of         Loans for all   Commitment/
  Commitment/ Assignor   Assignee   Lenders   Loans Assigned   Loans
 
      $      $       %  
 
        $       $       %  
 
        $       $       %  

Effective Date: _________, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

Assignment and Assumption



--------------------------------------------------------------------------------



 



- 3 -

          [Consented to and]2 Accepted:    
 
        JPMORGAN CHASE BANK, N.A.,
as Administrative Agent    
 
       
By
       
 
 
 
Title:    
 
        [Consented to:]3    
 
        AMERICAN INTERNATIONAL GROUP, INC.    
 
       
By
       
 
 
 
Title:    

 

2   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   3   To be added only if the consent of the
Company is required by the terms of the Credit Agreement.

Assignment and Assumption



--------------------------------------------------------------------------------



 



 

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements, if any, under the Credit Agreement including
Section 9.04(b) thereof (subject to such consents, if any, as may be required
under such Section 9.04(b)), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest and (vii) if it
is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
Assignment and Assumption



--------------------------------------------------------------------------------



 



- 2 -

          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Assignment and Assumption



--------------------------------------------------------------------------------



 



 

EXHIBIT B-1
[FORM OF SUBSIDIARY BORROWER DESIGNATION]
SUBSIDIARY BORROWER DESIGNATION
_______, 201_
To JPMorgan Chase Bank, N.A.,
as Administrative Agent
[Address]
Attention:
Re: Subsidiary Borrower Designation
Ladies and Gentlemen:
          Reference is made to the 364-Day Credit Agreement (the “Credit
Agreement”) dated as of December 23, 2010 among American International Group
Inc. (the “Company”), the Subsidiary Borrowers party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.
          The Company hereby designates [_____] (the “Designated Subsidiary”), a
wholly-owned Domestic Subsidiary of the Company and a [corporation/limited
liability company] duly organized under the laws of State of [____], as a
Subsidiary Borrower in accordance with Section 2.19(a) of the Credit Agreement
until such designation is terminated in accordance with Section 2.19(c) thereof.
          The Designated Subsidiary hereby accepts the above designation and
hereby expressly and unconditionally accepts the obligations of a Subsidiary
Borrower under the Credit Agreement, adheres to the Credit Agreement and agrees
and confirms that, upon your execution and return to the Company of the enclosed
copy of this Subsidiary Borrower Designation, it shall be a Subsidiary Borrower
for purposes of the Credit Agreement and agrees to be bound by and perform and
comply with the terms and provisions of the Credit Agreement applicable to it as
if it had originally executed the Credit Agreement as a Subsidiary Borrower.
          The Company hereby confirms and agrees that, after giving effect to
this Subsidiary Borrower Designation, the Guarantee of the Company contained in
Article X of the Credit Agreement shall apply to all of the obligations of the
Designated Subsidiary under the Credit Agreement.
          The Designated Subsidiary hereby represents and warrants:
     1. Each of the representations and warranties set forth in Section 3.15 of
the Credit Agreement is true and correct in all material respects (or, in the
case of any such representations and warranties qualified as to materiality, in
all respects), in each case as it relates to the Designated Subsidiary and its
subsidiaries;
Subsidiary Borrower Designation



--------------------------------------------------------------------------------



 



- 2 -

     2. The Designated Subsidiary’s addresses for notices, other communications
and service of process provided for in the Credit Agreement shall be given in
the manner, and with the effect, specified in Section 9.01 of the Credit
Agreement to it at its “Address for Notices” specified on the signature pages
below; and
     3. The Designated Subsidiary shall deliver to the Administrative Agent the
documents and certificates set forth in, or required by, Section 2.19(b) of the
Credit Agreement.
          The designation of the Designated Subsidiary as a Subsidiary Borrower
under the Credit Agreement shall become effective as of the date (the
“Designation Effective Date”) on which the Administrative Agent accepts this
Subsidiary Borrower Designation as provided on the signature pages below. As of
the Designation Effective Date, the Designated Subsidiary shall be entitled to
the rights, and subject to the obligations, of a Subsidiary Borrower. Except as
expressly herein provided, the Credit Agreement shall remain unchanged and in
full force and effect.
          The Designated Subsidiary hereby agrees that this Subsidiary Borrower
Designation, the Credit Agreement and the promissory notes (if any) executed and
delivered by the Designated Subsidiary pursuant to the Credit Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
The Designated Subsidiary hereby submits to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America, in each
case sitting in New York County, and any appellate court from any thereof, for
the purposes of all legal proceedings arising out of or relating to this
Subsidiary Borrower Designation, the Credit Agreement or the transactions
contemplated thereby. THE DESIGNATED SUBSIDIARY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY BORROWER
DESIGNATION, THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
          This Subsidiary Borrower Designation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.
Subsidiary Borrower Designation



--------------------------------------------------------------------------------



 



- 3 -

          IN WITNESS WHEREOF, the Company and the Designated Subsidiary have
caused this Subsidiary Borrower Designation to be duly executed and delivered as
of the day and year first above written.

                  AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                DESIGNATED SUBSIDIARY    
 
                [NAME OF SUBSIDIARY],         a        [corporation/limited
liability company]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Address for Notices    
 
                                                                               
   
 
                                                                               
   
 
                                                                               
   
 
                Attention:                                                     
Fax No:                                                           Telephone
No.:                                        
 
                With a copy to:         American International Group, Inc.      
  [                    ]         [                    ]         Attention:
[                    ]         Fax No.: [                    ]         Telephone
No.: [                    ]    

Subsidiary Borrower Designation



--------------------------------------------------------------------------------



 



- 4 -

          ACCEPTED:    
 
        JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent    
 
       
By
       
 
 
 
Name:    
 
  Title:    

Subsidiary Borrower Designation



--------------------------------------------------------------------------------



 



 

EXHIBIT B-2
[FORM OF SUBSIDIARY BORROWER TERMINATION NOTICE]
SUBSIDIARY BORROWER TERMINATION NOTICE
________, 201_
To: JPMorgan Chase Bank, N.A.,
as Administrative Agent
[Address]
Attention: [______]
Re: Subsidiary Borrower Termination Notice
Ladies and Gentlemen:
          Reference is made to the 364-Day Credit Agreement (the “Credit
Agreement”) dated as of December 23, 2010 among American International Group,
Inc. (the “Company”), the Subsidiary Borrowers party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A. as the Administrative Agent. Terms used
herein having the meanings assigned to them in the Credit Agreement.
          The Company hereby gives notice pursuant to Section 2.19(c) of the
Credit Agreement that, effective as of the date hereof, [_______] (the
“Subsidiary Borrower”) is terminated as a Subsidiary Borrower under the Credit
Agreement and all commitments by the Lenders to make Loans to the Subsidiary
Borrower under the Credit Agreement are hereby terminated.
          Pursuant to Section 2.19(c) of the Credit Agreement, the Company
hereby certifies that there are no outstanding Loans made to the Subsidiary
Borrower, any unpaid interest thereon or any other amounts owing by the
Subsidiary Borrower under the Credit Agreement and the other Loan Documents.
          All obligations of the Subsidiary Borrower arising in respect of any
period in which the Subsidiary Borrower was, or on account of any action or
inaction taken by the Subsidiary Borrower as, a Subsidiary Borrower under the
Credit Agreement (and the guarantee of the Company of such obligations pursuant
to Article X of the Credit Agreement) shall survive the termination effected by
this notice.

                  AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

Subsidiary Borrower Designation



--------------------------------------------------------------------------------



 



 

EXHIBIT C
[Form of Promissory Note]
PROMISSORY NOTE

      $[_________]   [________], 201[_]     New York, New York

          FOR VALUE RECEIVED, [NAME OF BORROWER], a [_______]
[corporation/limited liability company] (the “Borrower”), hereby promises to pay
to [NAME OF LENDER] (the “Lender”), at such of the offices of JPMorgan Chase
Bank, N.A. as shall be notified to the Borrower from time to time, the principal
sum of [DOLLAR AMOUNT] dollars (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender to the Borrower.
          This Note evidences Loans made by the Lender to the Borrower under the
364-Day Credit Agreement dated as of December 23, 2010 (as modified and
supplemented and in effect from time to time, the “Credit Agreement”) among the
Company, the Subsidiary Borrowers party thereto, the lenders party thereto
(including the Lender) and JPMorgan Chase Bank, N.A., as Administrative Agent.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Credit Agreement.
          The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.
          Except as permitted by Section 9.04 of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.
          This Note shall be governed by, and construed in accordance with, the
law of the State of New York.
Promissory Note



--------------------------------------------------------------------------------



 



- 2 -

                  [NAME OF BORROWER]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

Promissory Note



--------------------------------------------------------------------------------



 



 

SCHEDULE OF LOANS
          This Note evidences Loans made, continued or converted under the
within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Types, bearing interest at the rates and having
Interest Periods (if applicable) of the durations set forth below, subject to
the continuations, conversions and payments and prepayments of principal set
forth below:

                                              Amount Paid,         Principal    
      Duration of   Prepaid,         Amount of   Type of   Interest   Interest
Period   Continued or   Notation Date   Loan   Loan   Rate   (if any)  
Converted   Made by
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         
 
                       
 
                         

Promissory Note



--------------------------------------------------------------------------------



 



 

EXHIBIT D
FORMS OF U.S. TAX CERTIFICATES
[See Attached Forms]
U.S. Tax Certificate



--------------------------------------------------------------------------------



 



 

EXHIBIT D-1
[FORM OF U.S. TAX CERTIFICATE]
(FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
December 23, 2010 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
     The undersigned has furnished the Administrative Agent and the Company with
a certificate of its non-U.S. person status on United States Internal Revenue
Service Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________, 201_
U.S. Tax Certificate



--------------------------------------------------------------------------------



 



 

EXHIBIT D-2
[FORM OF U.S. TAX CERTIFICATE]
(For Non-U.S. Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
December 23, 2010 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to the Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Company with
United States Internal Revenue Service Form W-8IMY accompanied by a United
States Internal Revenue Service Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________, 201_
U.S. Tax Certificate



--------------------------------------------------------------------------------



 



 

EXHIBIT D-3
[FORM OF U.S. TAX CERTIFICATE]
(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
December 23, 2010 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non-U.S. person status on United States Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

          [NAME OF PARTICIPANT]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: _______, 201_
U.S. Tax Certificate



--------------------------------------------------------------------------------



 



 

EXHIBIT D-4
[FORM OF U.S. TAX CERTIFICATE]
(For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
December 23, 2010 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with United States
Internal Revenue Service Form W-8IMY accompanied by a United States Internal
Revenue Service Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

          [NAME OF PARTICIPANT]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: _______, 201_
U.S. Tax Certificate

 